       Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 1 of 63



                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF FLORIDA


 BRUCE CASSAMAJOR, derivatively on
 behalf of MIMEDX GROUP, INC.,                      Civil Action No.:_____________________
                       Plaintiff,

        v.

 PARKER H. PETIT, MICHAEL J. SENKEN,
 WILLIAM TAYLOR, CHARLES E. KOOB,
 BRUCE L. HACK, LARRY W. PAPASAN,
 JOSEPH    G.  BLESER,   J.    TERRY
 DEWBERRY, JOHN E. CRANSTON, NEIL                   JURY TRIAL DEMANDED
 S. YESTON, CHARLES R. EVANS, and
 LUIS A. AGUILAR


                       Defendants,

        and

 MIMEDX GROUP, INC.,

                       Nominal Defendant.


                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

       Plaintiff Bruce Cassamajor (“Plaintiff”), by and through his undersigned attorneys, hereby

submits this Verified Shareholder Derivative Complaint (the “Complaint”) for the benefit of

nominal defendant MiMedx Group, Inc. (“MiMedx” or the “Company”) against the Individual

Defendants (defined herein) seeking to remedy their breaches of fiduciary duties. Plaintiff makes

these allegations upon personal knowledge as to those allegations concerning Plaintiff and, as to

all other matters, upon information and belief based on the investigation of undersigned counsel,

which includes, without limitation: (a) review and analysis of public filings made by MiMedx with

the United States Securities and Exchange Commission (“SEC”); (b) review and analysis of



                                               1
       Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 2 of 63



press releases and other publications disseminated by MiMedx; (c) review of news articles,

stockholder communications, and postings on MiMedx’s website concerning the Company’s

public statements; (d) pleadings, papers, and any documents filed with and publicly available from

a related pending securities fraud class action captioned, In Re MiMedx Group, Inc. Securities

Litigation No. 1:18cv830 (N.D. Ga.) (the “Securities Class Action”); and (e) review of other

publicly available information concerning MiMedx and the defendants.

                                 NATURE OF THE ACTION

       1.      MiMedx is a biopharmaceutical company that develops and markets regenerative

biologics utilizing human placental tissue allografts with patent-protected processes for various

sectors of healthcare. It processes the human placental tissue utilizing its proprietary PURION

Process to produce allografts.

       2.      The Company utilizes several different distributors to deliver its products. Among

those distributors is AvKARE, Inc. (“AvKARE”) – a federal contractor. Through MiMedx’s

distribution agreement with AvKARE, the Company was able to order certain products for

delivery to Department of Veterans Affairs (“VA”) hospitals at will. The revenues derived from

MiMedx’s distribution agreement with AvKARE made up a significant portion of the Company’s

total revenues. In 2013, for example, 56% of the Company’s total revenues were attributable to its

agreement with AvKARE.

       3.      In December 2016, two former employees of MiMedx filed a complaint against the

Company, alleging, among other things, retaliatory termination by MiMedx after reporting

fraudulent revenue recognition practices (the “Whistleblower Action”). In particular, the

Whistleblower Action alleged that MiMedx had engaged in a “channel-stuffing scheme” to

“fraudulently recognize revenue [purportedly earned under its distribution agreement with




                                                2
       Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 3 of 63



AvKARE] in its certified financial statements before the revenue had been realized or realizable

and earned.” The Company denied those claims and, in fact, sued the employees for tortious

interference, among other things.

       4.      In connection with the Whistleblower Action, on December 27, 2016, the Company

announced that the Audit Committee of the Board had “advised the Company’s management and

the Board of Directors that it has found no credible evidence to indicate that any changes to

previously issued financial statements are necessary in light of these allegations.”

       5.      On March 1, 2017, the Company announced that the Audit Committee had

completed its investigation, which purportedly (i) “confirmed there is no credible evidence of any

wrongdoing on behalf of members of MiMedx management,” and (ii) “determined that the

Company has appropriately recognized revenue and found no credible evidence to indicate that

any changes to the Company’s previously issued financial statements are necessary in light of the

former employees’ allegations.”

       6.      However, in September 2017 several market research analysts (often called “short

reporters”) published reports which, among other things, focused on the fraudulent revenue

recognition practices of MiMedx alleged in the Whistleblower Action. Again, MiMedx denied

these allegations and sued each of the research companies for, among other things, libel, slander,

and defamation.

       7.      On February 20, 2018, after causing the Company to expend monies in the

foregoing litigation and publicly denying that MiMedx was engaged in an improper revenue

scheme, MiMedx disclosed an “internal investigation into current and prior-period matters relating

to allegations regarding certain sales and distribution practices at the Company,” and with regard

to “the accounting treatment of certain distributor contracts.” The Company further announced




                                                 3
          Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 4 of 63



that, because of this internal investigation, it would delay the release of its fourth quarter and fiscal

year 2017 financial results.

          8.    On June 7, 2018, MiMedx announced that its previously issued consolidated

financial statements relating to each of the fiscal years ended December 31, 2012, 2013, 2014,

2015, and 2016, and each of the interim periods ended March 31, June 30 and September 30, 2017,

should be restated. The Company further announced “the determination of the need to restate was

based on investigation results to date, which have primarily been focused on the accounting

treatment afforded to such sales and distribution practices for two distributors for which certain

implicit arrangements modified the explicit terms of the contracts, impacting revenue recognition

during specified periods.”

          9.    In connection therewith, the Department of Justice (“DOJ”) launched an

investigation into MiMedx’s distribution practices, including allegations of channel stuffing. This

was already on top of the Company having admitted that it was cooperating with a SEC

investigation into how the Company recognizes revenue.

          10.   From March 7, 2013 to the present (the “Relevant Period”), the Individual

Defendants breached their fiduciary duties by knowingly or recklessly disregarding the inadequate

lack of controls and deficiencies in the Company’s accounting and financial reporting systems and

allowing the Company and its employees to engage in a “channel-stuffing” scheme to improperly

recognize revenue and violations of the Physician Payments Sunshine Act (“PPSA”), as described

herein.

          11.   Additionally, the Individual Defendants caused the Company to make false and/or

misleading statements, as well as failed to disclose material adverse facts about the Company’s

business, operations, and prospects. Specifically, the Individual Defendants made false and/or




                                                   4
        Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 5 of 63



misleading statements and/or failed to disclose that (i) MiMedx was engaged in a “channel-

stuffing” scheme designed to inappropriately recognize revenue that had not yet been realized; (ii)

the Company lacked adequate internal controls over financial reporting; and (iii) that as a result of

the foregoing, MiMedx’s publicly disseminated financial statements were materially false and

misleading.

        12.    As a direct and proximate result of the Individual Defendants’ breaches of fiduciary

duties and other misconduct, MiMedx has sustained damages as described below.

                                 JURISDICTION AND VENUE

        13.    This Court has subject matter jurisdiction over all claims asserted herein pursuant

to 28 U.S.C. § 1332 in that complete diversity exists between Plaintiff and each of the defendants

and the amount in controversy exceeds $75,000, exclusive of interest and costs. This action is not

a collusive one to confer jurisdiction on a court of the United States which it would not otherwise

have.

        14.    MiMedx is incorporated in the State of Florida. This Court has personal jurisdiction

over each of the Defendants because each defendant has sufficient minimum contacts with this

District so as to render the exercise of jurisdiction by this Court permissible under traditional

notions of fair play and substantial justice.

        15.    This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have.

        16.    Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401 because

nominal defendant MiMedx is incorporated in this District. In addition, the Defendants have

conducted business in this District, and Defendants’ actions have had an effect in this District.

                                                PARTIES




                                                   5
       Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 6 of 63



        17.     Plaintiff is a current shareholder of MiMedx common stock.             Plaintiff has

continuously held MiMedx common stock at all relevant times. Plaintiff is a citizen of New Jersey.

        18.     Nominal defendant MiMedx is a Florida corporation, with its principal executive

offices at 1775 West Oak Commons Ct. NE, Marietta, GA 30062. MiMedx is a biopharmaceutical

company developing and marketing regenerative and therapeutic biologics utilizing human

placental tissue allografts.

        19.     Defendant Charles R. Evans (“Evans”) is the former Chairman of the Board and

has served as a director of the Company since September 2012. In addition, defendant Evans

served as a member of the Audit Committee during the Relevant Period. Upon information and

belief, defendant Evans is a citizen of Georgia.

        20.     Defendant Parker Petit (“Petit”) served as the Company’s CEO and Chairman of

the Board from February 2009 until his resignation in June 2018, as the Company’s President from

February 2009 until September 2009, and as director of the Company from February 2009 until

September 2018. On September 20, 2018, the Company announced that the Board had changed

Petit’s resignation to “termination for cause.” Upon information and belief, defendant Petit is a

citizen of Georgia.

        21.     Defendant Michael J. Senken (“Senken”) served as the Company’s Chief Financial

Officer (“CFO”) from January 2010 until his resignation in June 2018. Upon information and

belief, defendant Senken is a citizen of Georgia.

        22.     Defendant John E. Cranston (“Cranston”) served as Treasurer, Corporate

Controller and Vice-President of MiMedx until his resignation in June 2018. On September 20,

2018, the Company announced that the Board had changed Cranston’s resignation to “termination

for cause.” Upon information and belief, defendant Cranston is a citizen of Georgia.




                                                    6
        Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 7 of 63



        23.    Defendant Joseph G. Bleser (“Bleser”) served as a director of the Company from

September 2009 until June 2019. In addition, defendant Bleser served as a member of the Audit

Committee during the Relevant Period. Upon information and belief, defendant Bleser is a citizen

of Georgia.

        24.    Defendant J. Terry Dewberry (“Dewberry”) served as a director of the Company

since September 2009 until June 2019. In addition, defendant Dewberry served as the Chairman

of the Audit Committee during the Relevant Period. Upon information and belief, defendant

Dewberry is a citizen of Georgia.

        25.    Defendant Bruce L. Hack (“Hack”) served as a director of the Company from

December 2009 to June 2019. Upon information and belief, defendant Hack is a citizen of New

York.

        26.    Defendant Charles E. Koob (“Koob”) has served as a director of the Company since

March 2008. Upon information and belief, defendant Koob is a citizen of Wyoming.

        27.    Defendant Larry W. Papasan (“Papasan”) served as a director of the Company from

March 2008 to June 2019. Upon information and belief, defendant Papasan is a citizen of

Tennessee.

        28.    Defendant Neil S. Yeston (“Yeston”) has served as a director of the Company since

September 2012. Upon information and belief, defendant Yeston is a citizen of Connecticut.

        29.    Defendant William C. Taylor (“Taylor”) served as a director of the Company from

October 2011 until his resignation in June 2018 and as the Company’s President and Chief

Operating Officer (“COO”) from September 2009 until his resignation in June 2018. On

September 20, 2018, the Company announced that the Board had changed Taylor’s resignation to

“termination for cause.” Upon information and belief, defendant Taylor is a citizen of Georgia.




                                                7
       Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 8 of 63



       30.     Defendant Luis A. Aguilar (“Aguilar”) served as a director of the Company since

from March 2017 to September 2019. Upon information and belief, defendant Aguilar is a citizen

of Georgia.

       31.     Collectively, defendants Petit, Taylor, Senken, Cranston, Bleser, Dewberry, Evans,

Hack, Koob, Papasan, Yeston and Aguilar shall be referred to herein as the “Individual

Defendants.”

       32.     Collectively, defendants Bleser, Dewberry and Evans shall be referred to as the

“Audit Committee Defendants.”

                         THE INDIVIUDAL DEFENDANTS’ DUTIES

       33.     By reason of their positions as officers, directors, and/or fiduciaries of MiMedx and

because of their ability to control the business and corporate affairs of MiMedx, the Individual

Defendants owed MiMedx and its shareholders fiduciary obligations of good faith, loyalty, and

candor, and were and are required to use their utmost ability to control and manage MiMedx in a

fair, just, honest, and equitable manner. The Individual Defendants were and are required to act in

furtherance of the best interests of MiMedx and its shareholders so as to benefit all shareholders

equally and not in furtherance of their personal interest or benefit. Each director and officer of the

Company owes to MiMedx and its shareholders the fiduciary duty to exercise good faith and

diligence in the administration of the affairs of the Company and in the use and preservation of

its property and assets, and the highest obligations of fair dealing.

       34.     The Individual Defendants, because of their positions of control and authority as

directors and/or officers of MiMedx, were able to and did, directly and/or indirectly, exercise

control over the wrongful acts complained of herein. Because of their advisory, executive,

managerial, and directorial positions with MiMedx, each of the Individual Defendants had




                                                  8
       Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 9 of 63



knowledge of material non-public information regarding the Company.

       35.     To discharge their duties, the officers and directors of MiMedx were required to

exercise reasonable and prudent supervision over the management, policies, practices and controls

of the Company. By virtue of such duties, the officers and directors of MiMedx were required to,

among other things:

       a)      ensure that the Company complied with its legal obligations and
               requirements, including acting only within the scope of its legal authority
               and disseminating truthful and accurate statements to the SEC and the
               investing public;

       b)      conduct the affairs of the Company in a lawful, efficient, business-like
               manner so as to make it possible to provide the highest quality performance
               of its business, to avoid wasting the Company’s assets, and to maximize the
               value of the Company’s stock;

       c)      properly and accurately guide investors and analysts as to the true financial
               condition of the Company at any given time, including making accurate
               statements about the Company’s financial results and prospects, and
               ensuring that the Company maintained an adequate system of financial
               controls such that the Company’s financial reporting would be true and
               accurate at all times;

       d)      remain informed as to how the Company conducted its operations, and,
               upon receipt of notice or information of imprudent or unsound conditions
               or practices, make reasonable inquiry in connection therewith, and take
               steps to correct such conditions or practices and make such disclosures as
               necessary to comply with federal and state securities laws; and

       e)      ensure that the Company was operated in a diligent, honest, and prudent
               manner in compliance with all applicable federal, state, and local laws,
               rules, and regulations.

       36.     Each Individual Defendant, as a director and/or officer, owed to the Company and

its stockholders the fiduciary duties of loyalty, good faith and candor in the management and

administration of the affairs of the Company, as well as in the use and preservation of its property

and assets. The conduct of the Individual Defendants complained of herein involves a knowing

and culpable violation of their obligations as directors and officers of the Company, the absence



                                                 9
      Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 10 of 63



of good faith on their part, and a conscious disregard for their duties to the Company and its

stockholders that Individual Defendants were aware or should have been aware posed a risk of

serious injury to the Company.

       37.    Additionally, under the Audit Committee Charter, defendants Bleser, Dewberry

and Evans, as Audit Committee members during the Relevant Period were required, inter alia, to:

       a)     Oversee and monitor the activities of Company management with respect
              to the Company’s accounting and financial reporting processes;

       b)     Review the proposed scope and plan of the annual audits of the financial
              statements and internal control over financial reporting;

       c)     Review and discuss with management the Company’s annual audited
              financial statements, quarterly financial statements and any Company
              financial statements contained in other periodic reports filed with the SEC;

       d)     Review with management, before release, the Company’s audited financial
              statements and Management’s Discussion and Analysis included in the
              Company’s Annual Report on Form 10-K and recommend to the Board
              whether the audited financial statements should be included in the
              Company’s Annual Report on Form 10-K;

       e)     Review with management the adequacy of the Company’s internal financial
              controls and reporting systems;

       f)     Establish procedures for the receipt, retention, and treatment of complaints
              received by the Company regarding accounting, internal accounting
              controls, or auditing matters;

       g)     Establish procedures for the confidential, anonymous submission by
              employees of the Company of concerns regarding questionable accounting
              or auditing matters;

       h)     Conduct an annual review of the Audit Committee’s performance, annually
              review and reassess the adequacy of this Charter and make
              recommendations to the Board with respect to any changes in this Charter;

       i)     Establish and review reporting procedures for accounting matters; and

       j)     Review compliance, information security, and risk assessment reports from
              management.




                                              10
      Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 11 of 63



       38.     MiMedx has also adopted a “Code of Business Conduct and Ethics” (the “Code”)

which applied to the Individual Defendants. The Code states, inter alia:

       1. Introduction.

               1.1     The Board of Directors of MiMedx Group, Inc. (together with its
       subsidiaries, the “Company”) has adopted this Code of Business Conduct and Ethics
       (the “Code”) in order to promote:

                  a) honest and ethical conduct, including the ethical handling of actual
               or apparent conflicts of interest;

                  b) full, fair, accurate, timely and understandable disclosure in reports
               and documents that the Company files with, or submits to, the Securities
               and Exchange Commission (the “SEC”) and in other public
               communications made by the Company;

                  c) compliance with applicable governmental laws, rules and
               regulations;

                  d) the prompt internal reporting to an appropriate person or persons
               identified in the Code of violations of the Code; and

                  e)   accountability for adherence to the Code.

               1.2.    The Code applies to all employees, officers and directors of the
       Company (collectively referred to herein as the “Covered Persons”, and each,
       individually a “Covered Person”). This Code is intended to be supplemented by the
       Company’s more detailed compliance plans and policies, including the Company’s
       Corporate Compliance and Ethics Plan and Reporting Procedures for Accounting
       Matters.

     2. Honest and Ethical Conduct.

              2.1      The Company’s policy is to promote high standards of integrity by
       conducting its affairs honestly and ethically.

               2.2     The Company’s continued success and reputation are dependent upon
       each Covered Person adhering to the highest ethical and legal standards of business
       conduct. Each Covered Person must act with integrity and observe the highest ethical
       standards of business conduct in his or her dealings with the Company’s customers,
       suppliers, partners, service providers, competitors, employees and anyone else with
       whom he or she has contact in the course of performing his or her job.
                                                 ***
       4. Compliance with Laws. The Company’s policy is to operate its businesses in strict



                                                11
      Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 12 of 63



       compliance with all laws and regulatory requirements. Under no circumstances shall
       a Covered Person take any action on behalf of the Company that he or she knows or
       reasonably should know violates any applicable law or regulation. Every Covered
       Person is expected to be familiar with the basic legal and regulatory requirements that
       apply to his or her duties on the job. An employee who needs help to understand his
       or her legal obligations is expected to ask a manager, or higher level executive, the
       Corporate Compliance Officer, the Human Resources Department, or a Company
       attorney for instruction or advice.

       5. Disclosure. The Company applies the highest ethical standards in its financial and
       non-financial public reporting and follows all applicable SEC, NASDAQ and other
       standards and rules regarding reporting. It is of critical importance that all disclosures
       and announcements made by the Company to security holders or the investment
       community be accurate and complete, fairly present, in all material respects, the
       subject matter of the disclosure, and be made on a timely basis. Covered Persons who
       prepare disclosures or review information that will be included in the Company’s
       filings with the SEC or other government agencies or otherwise disclosed to the public
       must take this responsibility very seriously. Such Covered Persons must provide
       information that is relevant, objective, accurate and complete to promote full, fair,
       accurate, timely and understandable disclosures. Each Covered Person has the
       responsibility to immediately report to appropriate Company personnel or the Audit
       Committee any information that he or she becomes aware of that affects disclosures
       made by the Company. This includes any violations of law or this Code that may
       warrant disclosure to appropriate government authorities. Requests for information
       about the Company or its business should be directed to the appropriate departments
       for response. In general, such requests should be answered only by departments and
       personnel directly responsible for communicating with the groups making the
       requests, such as the Chief Financial Officer’s office or the Legal Department. Any
       inquiry about a pending or threatened legal matter or other sensitive issue should be
       referred to the Legal Department. The Company has designated corporate
       spokespersons to control the flow of information among the media. No Covered
       Person other than a designated corporate spokesperson should provide any
       information about the Company or its business to the media. If a Covered Person
       receives an inquiry from the media, he or she should ask for the inquirer’s contact
       information and pass the inquiry on to the corporate managers or executives who are
       trained in such matters.

       39.     The Individual Defendants failed to maintain the standards laid out by both the law

and the Company, resulting in the following breaches of fiduciary duty.

                                SUBSTANTIVE ALLEGATIONS
COMPANY BACKGROUND AND MIMEDX’S SIGNIFICANT RELATIONSHIP WITH AVKARE

       40.     According to its public filings, MiMedx is a developer, processor and marketer of



                                                  12
        Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 13 of 63



regenerative biomaterial products and bioimplants processed from human placental tissue, skin

and bone. The Company is a global supplier of allografts processed from amniotic tissue.

        41.      The Individual Defendants acknowledge in the Company’s public filings that sales

to government accounts, such as the VA, comprise a “significant portion of [MiMedx’s] revenues

and accounts receivable.”

        42.      During the Relevant Period, a significant portion of the Company’s sales to

government accounts were made through MiMedx’s distributor relationship with AvKare, which

is a General Services Administration Federal Supply Schedule (“FSS”) contractor.

        43.      MiMedx and AvKare began their distributor relationship in April 2012 upon the

execution of a Product Distribution Agreement (“PDA”). The PDA initially had a three-year term

ending in April 2015, but through two amendments was extended through June 30, 2017. In

total, the PDA has undergone four amendments. Defendants Taylor or Petit signed the PDA and

its amendments.

        44.      In 2014, MiMedx applied for and, in early 2015, received its own FSS contract with

a term through 2020, which permitted the Company to sell directly to government accounts. The

Individual Defendants thereafter disclosed in the Company’s public filings that they “intend[ed]

to transition all of our Government sales to sales sold directly to Government accounts on the

FSS.”

        45.      Per the Company’s public filings, through the end of 2015, sales through AvKare

have been responsible for a substantial portion of the Company’s total revenues and accounts

receivable:

         Year                  Percentage of MiMedx total             Percentage of MiMedx
                                 revenue attributable to                accounts receivable
                                        AvKare                        attributable to AvKare
          2012                            40%                                   53%


                                                 13
      Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 14 of 63



         2013                              56%                                   55%
         2014                              34%                                   33%
         2015                              24%                                   26%

       46.      The Individual Defendants knew of the Company’s relationship with AvKare

and/or the substantive terms of that relationship due to, inter alia: (1) sales through AvKare which

constituted a substantial portion of the Company’s total revenues and accounts receivable; (2) the

Company’s approval of the PDA and/or the amendments thereto which could not have been

approved without the Individual Defendants; and (3) the Individual Defendants’ decision to apply

for Company’s own FSS and transition sales to government accounts away from AvKare.

THE COMPANY’S CHANNEL-STUFFING SCHEME

       47.      Per the Whistleblower Action, the Individual Defendants knowingly and/or

recklessly allowed the Company to engage in an improper revenue recognition scheme for years.

The Whistleblower Action and the details of the channel-stuffing scheme were revealed in a Wall

Street Journal investigative report titled “Highflying Medical Firm, a Help to Wounded Veterans,

Falls to Earth,” dated July 23, 2018 (the “July 23, 2018 WSJ Article”), stating in pertinent part:

       Now MiMedx is nursing its own wounds. In June, the company said an internal
       investigation had shown that its reported financial results going back to 2012 were
       no longer reliable and would have to be restated.

       Mr. Petit has since resigned. The stock has plunged. Authorities are investigating.
       An interim CEO who specializes in restructuring troubled businesses is running the
       company.

       A Wall Street Journal review of company emails, court documents and internal
       complaints, plus interviews with current and former employees, paint a picture of
       a company seeking to grow at almost any cost.

       Several former employees alleged that MiMedx sometimes shipped more skin
       grafts than had been ordered and booked them as sales, a practice known as channel
       stuffing.

       One former employee said that for some tissue implants, a MiMedx sales
       representative in California recorded inaccurate dates and surgeons’ names and


                                                 14
Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 15 of 63



improperly listed recipients as John or Jane Doe.

In February the Journal reported that MiMedx hadn’t reported payments made to
doctors who use or promote its products, despite a federal law requiring most drug
and medical-device makers to disclose payments or gifts to doctors. The company
said its products were exempt from the rule.

MiMedx provided employees with a way to report issues that troubled them. Eight
ex-employees said they were fired after they spoke up. The company is known to
have sued six former employees, accusing them of violating its policies, such as by
selling products from other companies while employed.

In response to a list of questions from the Journal about company practices and
employees’ criticisms, MiMedx said in a written statement that its board’s audit
committee is conducting an independent investigation into “certain sales and
distribution practices and other matters.” It said it is cooperating fully with
regulatory agencies. MiMedx said it “is not going to comment on allegations raised
by former employees, which are being looked into” by the audit committee.

The Journal sent the same questions to Mr. Petit. He addressed a few specific ones
but not most. Referring generally to employee statements, Mr. Petit said by email,
“I have previously refuted such statements.”

The company responded to some criticisms in the past, confronting short sellers
who have mounted an attack on its stock. In a rebuttal it once had on its website,
MiMedx said, for instance, that the channel-stuffing allegation came from people
who misunderstood its operations or from fired and disgruntled former employees.
The rebuttal now is gone from the site. MiMedx said it no longer intends to post
responses because of its investigation.

Besides that internal inquiry, MiMedx said earlier this year the Securities and
Exchange Commission and the Justice Department were reviewing some of its
practices. The Department of Veterans Affairs has said it is looking at MiMedx
practices, too.
                                *     *       *

MiMedx, based in Marietta, Ga., took off in 2011 after it acquired a seller of
placenta-based treatments meant to heal wounds more quickly. The products were
lightly regulated and relatively inexpensive to make.

The raw materials come from placentas donated by women who have given birth
by caesarean section. The company takes the amniotic membrane—the thin, moist
tissue that protects the fetus—and processes it into wound patches or grinds it into
a powder that can be applied topically or by injection. MiMedx’s amniotic-
membrane products are the ones most commonly used by doctors and are generally
considered to be safe and of good quality, said Robert Kirsner, director of the



                                        15
Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 16 of 63



University of Miami Hospital Wound Center.

Products made from human tissue didn’t need Food and Drug Administration
approval for marketing so long as the tissue wasn’t significantly altered in
processing and performed the same basic function it had in the donor. Last
November, however, the FDA said some products of the type MiMedx sells do
require agency approval. MiMedx has three years to meet the new guidelines and
will have the expense of clinical trials.

Meantime, sales representatives have faced pressure from managers for higher
volume, said former employees. That is hardly unique, but MiMedx sales reps told
of texts streaming in at the end of every month or quarter.

“What else can u ship by end of month?” said one message to a former employee
reviewed by the Journal. “Need all u can put in today up to $100k if possible,” it
said.

“I still have PTSD from the amount of calls I’d get asking what my numbers were
going to be for the month,” said Mary Armstrong, a former MiMedx account
executive in Texas. She said superiors would tell her “I need you to hit this
number.”

In one instance, MiMedx sales records show the company recorded a shipment of
135 oversized skin grafts to a Las Vegas plastic surgeon’s office, which former
employees said is way beyond the 10 or so smaller pieces in a typical physician
order. The shipment was recorded at 8 p.m. on Sept. 29, 2016, just before the end
of a quarter.

No one in the surgeon’s office had ordered the goods, according to a former
employee of the office.

The surgeon refused to pay for the grafts, which were billed at about $270,000 and
shipped to a FedEx Corp. office for pickup, the former office employee said.
A FedEx receipt reviewed by the Journal said the shipment was picked up the next
day by someone representing the surgeon. The former surgeon’s-office employee
said no one from the office collected the goods.

The former employee said that, when shown a security video from the location, he
recognized the person who had signed for the pickup as a representative for a
company that did business with MiMedx. The former employee said the surgeon
chose not to pursue the matter with police.

MiMedx’s top executives were asked by the doctor’s office about this sequence of
events and couldn’t satisfactorily explain it, the former surgeon’s-office employee
said.




                                        16
Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 17 of 63



The allegation was among those MiMedx told the Journal it wouldn’t address
because of its internal investigation.

Ms. Armstrong, the former MiMedx account executive, said in 2016 she
complained to executives, including Mr. Petit, about what she considered
improprieties, such as third-party distributors appearing to overcharge hospitals for
MiMedx products.

Mr. Petit told her he would fix the problem, but the activities continued, she said.
She said she soon was fired for what the company called performance reasons.
A Journal question about Ms. Armstrong was among those Mr. Petit addressed. He
said Ms. Armstrong “never told me anything that I recall.”

MiMedx said in its written statement it “has taken a number of actions to promote
accountability and strengthen oversight, including management’s development and
implementation of measures to improve MiMedx’s accounting, corporate
compliance and internal control practices.” Last week it named a new chief
compliance officer from outside the company.

VA hospitals and clinics were crucial to the company’s revenue growth, said former
employees. The U.S. government accounted for more than a fifth of MiMedx’s
revenue, by one analyst’s estimate. A spokesman for the VA’s Office of the
Inspector General declined to comment on MiMedx, citing an investigation by the
IG.

Many VA hospitals do business with MiMedx on a consignment basis, meaning the
company sends them products and is paid only when the VA uses some of them.
Storing voluminous merchandise on VA shelves became a challenge, former
MiMedx employees said. “We would find ways to hide it,” said one.

An August 2017 email received by regional sales directors said consignment
inventory outstanding just in the Southwest region was worth some $34 million.
For perspective, that was equal to more than 10% of reported sales companywide
in the previous year.

Several former employees said that at times, near the end of a quarter, the company
would book as sales some of the goods sent to hospitals on consignment but not yet
used.

The FDA requires that details of medical use of human tissue—the donor and the
recipient—be recorded. MiMedx documents reviewed by the Journal show that in
one hospital, tissue recipients were repeatedly recorded by a sales rep as Jane Doe
or John Doe. Also, MiMedx records didn’t match the hospital’s own records in
various ways, such as listing a different doctor and incorrect implant date.

Jennifer R. Scott, a former MiMedx regional sales director, said she saw



                                         17
      Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 18 of 63



       mislabeling of surgical implants as wound-care uses, which are more highly
       reimbursed.

       She said she was fired after identifying the improprieties to her superiors. Ms. Scott,
       who is known as Robyn, recently sued MiMedx alleging accounting irregularities
       under the Sarbanes-Oxley law, seeking damages for lost wages and earning
       capacity. The company declined to comment on the suit, filed in federal court in
       Dallas, and didn’t answer a question from the Journal about the labeling.

       MiMedx says it encourages employees to speak up if they see problems at the
       company. “Management MiMedx Style,” posted on the company website, said Mr.
       Petit personally oversaw what was called a “Dear Pete” program for lodging
       complaints, and “no employee will be reprimanded or harassed in any way for using
       this system.”

       Some former employees described a different “Dear Pete” experience. In a detailed
       letter to Mr. Petit and the board in January, Tom Tierney, a former regional sales
       director for surgical products, cited what he called “a mind-boggling level of sales
       and accounting irregularities,” which he called part of a “win at all cost” company
       culture.

       Just over a week later, he was fired, Mr. Tierney said. He said he was accused of
       giving company information to outsiders, which he denied.

       48.     The Whistleblower Action provided even more detail regarding the channel-

stuffing scheme and the cover-up by the Individual Defendants. According to the Whistleblower

Action, the former employees submitted a joint report notifying defendants Petit, Taylor, and as

well as other “MiMedx upper management,” that the Company was perpetrating a channel-stuffing

scheme in violation of, among other things, the Sarbanes-Oxley Act (“SOX”). Supplemental

reports were submitted on November 4 and 7, 2016.

       49.     However, the Individual Defendants not only denied the allegations, but threatened

the former employees during a December 12, 2016 meeting at MiMedx headquarters. Defendant

Petit stated to them that they would be “financially hit,” that “their families and futures will feel

it,” and that they would be “hurt professionally and with every possible resource available.” The

Whistleblower Action also alleges that Petit said that “any other [employees] who did similarly




                                                 18
       Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 19 of 63



would be dealt with quickly and harshly.”

        50.     That same day, the former employees were fired from MiMedx.

        51.     On December 15, 2016, the Company issued a press release, which quoted Petit

stating that the allegations in the Whistleblower Action were “not factual and fallacious” and “at

the point of being ridiculous.” Defendant Petit also said that the Company had “submitted the

allegations to [the] Board of Directors to thoroughly review the issues.”

        52.     On December 27, 2016, the Company announced that the Audit Committee,

together with “independent counsel” and MiMedx’s external auditor Cherry Bekaert LLP (“Cherry

Bekaert”), was conducting an investigation into the allegations contained in the Whistleblower

Action but the Audit Committee had preliminarily advised “the Company’s management and the

Board [] that it has found no credible evidence to indicate that any changes to previously issued

financial statements are necessary in light of these allegations.”

        53.     On January 9, 2017, the SEC sent MiMedx a comment letter inquiring into the

Company’s financial disclosures relating to its arrangement with AvKARE. Specifically, the SEC

asked that MiMedx “tell us the significant terms of your agreement with AvKARE, including

payment terms and rights of return,” as well as the Company’s “policies for recognizing revenues

for sales to them.”

        54.     On February 6, 2017, the Company issued a press release disclosing that the Board

approved a $10 million increase to the Company’s Share Repurchase Program. Defendant Petit

stated in the press release, in relevant part:

        MiMedx management is just as frustrated with the volatility of our shares as are our
        shareholders. We know there are ongoing issues associated with naked short selling
        in our stock. These naked short selling practices are illegal, and we are continuing
        to be diligent in bringing to light the perpetrators of these illegal activities. We
        believe the ‘fake allegations and fake news’ should be discredited when the
        Company publishes the key findings of the Report from the Audit Committee and



                                                 19
      Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 20 of 63



       the 2016 audited financial results on February 22nd.

       55.     On March 1, 2017, the Company announced that the Audit Committee had

completed its investigation and concluded that there was “no merit regarding the allegations of

wrongdoing that were made by two former employees against the Company.” It was further

announced that “[t]he Audit Committee’s investigation determined that the Company has

appropriately recognized revenue” and there was “no credible evidence to indicate that any

changes to the Company’s previously issued financial statements are necessary in light of the

former employees’ allegations.” The announcement concluded by stating that “[t]he Audit

Committee’s findings have been submitted to and approved by the Company’s Board [].”

       56.     On March 20, 2017, the SEC sent MiMedx another comment letter with over ten

questions regarding the Company’s financial disclosures relating to its arrangement with

AvKARE, as well MiMedx’s revenue recognition practices. MiMedx sent a response to that letter,

which confidentially attached an Executive Summary of the Audit Committee’s findings.

       57.     On July 5, 2017, the Company announced that its PDA with AvKARE had expired

“as planned,” effective June 30, 2017. Defendant Petit stated that “[f]or strategic and financial

reasons, we elected to obtain our own FSS contract in 2014.” Defendant Taylor stated that the

“wind-down” of the AvKARE arrangement was “an extremely tedious process involving the

development of detailed project plans.”

       58.     On August 10, 2017, the Company disclosed that the Company had replaced its

accounting firm, Cherry Bekaert, with Ernst & Young LLP (“EY”).

       59.     In early September, an investigative news company, The Capital Forum, issued a

report stating that it had confirmed that “[t]he VA Office of Inspector General (OIG) is conducting

an investigation that involves documents related to MiMedx.” On September 7, 2017, in response




                                                20
      Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 21 of 63



MiMedx issued a press release refuting this allegation stating in relevant part:

       MiMedx has been aware for some time of an ongoing investigation by the
       Department of Veterans Affairs (“VA”) Office of Inspector General, but the
       Company is not a target of that investigation. The Company is assisting with the
       investigation as requested by the government. To the extent there has been any
       innuendo by The Capitol Forum or others that somehow MiMedx is a target, that is
       simply incorrect based on available information.

       (Emphasis in original).

       60.     On September 20, 2017, two research firms - Aurelius Value and Viceroy Research

– published separate reports detailing a number of red flags demonstrating fraudulent activity

occurring at the Company. The Aurelius Value report entitled “MiMedx: Flying Too Close To The

Sun” summarized its findings as follows:

       We see large undiscounted channel stuffing and kickback risks lurking beneath the
       surface at MiMedx (NASDAQ: MDXG). This report specifically exposes:

       Undisclosed related party transactions and entanglements with distributors,
       including a key MiMedx distributor that has been controlled by an insider. These
       relationships are especially problematic because secret ties to distributors have
       featured prominently in historical channel stuffing schemes.

       Detailed allegations that MiMedx’s channel stuffing scheme relies on at least three
       more distributors who have undisclosed special agreements involving millions in
       discounted product and favorable financing terms as “house accounts”. Not only
       does the alleged scheme now extend significantly beyond the VA, but MiMedx has
       allegedly manipulated its financials through multiple avenues to hit sales targets.

       Documents showing that over 40 podiatrists across the country, including the
       current President of the American Podiatric Medical Association, received
       undisclosed membership interests in a MiMedx reseller linked to MiMedx
       affiliates. The HHS Office of Inspector General has declared physician owned
       distributors as “inherently suspect” in a special fraud alert.

       The research mosaic at MiMedx stirs memories of ArthroCare, a medical device
       company with a similar revenue recognition policy that inflated sales by “parking”
       millions in product at distributors before period ends. ArthroCare’s fraud relied on
       a distributor secretly controlled by insiders, which metastasized alongside a scandal
       involving improper relationships with doctors.




                                                21
      Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 22 of 63



       61.      In response to these reports, the Individual Defendants caused MiMedx to sue The

Capital Forum, Aurelius Value and Viceroy Research on the basis that these allegations by short

sellers were false.

       62.      On September 21, 2017, MiMedx issued a press release “announc[ing] [their]

interactions with the [SEC]” wherein defendant Petit disclosed that the Company has been

“assembl[ing] summary documentation to supply to the SEC, which would include information

from the investigation conducted by the Board of Directors and others.” Defendant Petit also noted

that the Company had “received a subpoena from the SEC that appears to relate to the former

employees’ allegations and is primarily related to the matters that were the subject of the

Company’s previously disclosed internal investigation.” Defendant Petit further stated the

Company believed “that the government’s investigation will confirm our Audit committee’s prior

findings” and that the Company’s “Executive Management team continues to operate MiMedx in

a very effective manner[.]”

THE COMPANY VIOLATES PPSA

       63.      In addition to the improper revenue scheme, the Individual Defendants caused the

Company to engage in another improper scheme. On February 22, 2018, The Wall Street Journal

published an article titled “MiMedx, Fast-Growing Developer of Tissue Graft Products, Didn’t

Report Payments to Doctors,” detailing MiMedx’s alleged history of failing to disclose payments

to doctors in violation of 2013’s Physician Payments Sunshine Act. Upon reviewing disclosures

from doctors, the Journal found over 20 doctors who had received payments from MiMedx in

recent years.

COMPANY IMPROPERLY LIMITED WOUND TREATMENTS AVAILABLE                            TO   VETERANS
ADMINISTRATION AND DEFENSE DEPARTMENT FACILITIES

       64.      On October 5, 2018, the Wall Street Journal printed an article entitled, “MiMedx



                                               22
          Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 23 of 63



Kept Cheaper Products Out of Its Offerings to VA Hospitals.” The article discusses how the

Company improperly limited wound treatments available to Veterans Administration and Defense

Department facilities, forcing increased spending by the government. More specifically, the article

states:

          [A]n examination of the embattled company’s dealings with Veterans Affairs
          hospitals and those run by the Defense Department shows that MiMedx’s sales to
          these entities came at a high cost to taxpayers. According to former employees and
          company product lists, MiMedx limited the range of products it offered to federal
          buyers, forcing the government to buy more expensive products than it needed for
          some very common treatments.

                                            *       *       *

          Former employees say the company’s questionable practices toward federal
          hospitals were more extensive than previously known.

          For example, MiMedx had one set of product offerings for federal customers and
          others for private hospitals and doctors’ offices, internal documents show. At
          Veterans Affairs and Department of Defense hospitals, for example, MiMedx
          didn’t offer the small sizes of two popular products it offered elsewhere; as a result,
          these accounts had to buy bigger, more expensive offerings for smaller treatments,
          former employees said.

          To treat the smallest wounds, MiMedx offered government hospitals nothing
          smaller than a 16-millimeter disk-shaped EpiFix graft costing $895. Private
          hospitals, however, were offered a 14-millimeter disk for $313.

          MiMedx marketing materials say the 14-millimeter graft fits more than half of all
          diabetic foot ulcers, a common wound. Not offering the 14-millimeter graft to
          federal hospitals increased product waste and raised taxpayers’ costs, former
          employees said.

          Federal contractors are supposed to offer government buyers more advantageous
          pricing than commercial customers receive.

          A similar dynamic governs the sales of another MiMedx product,
          a dehydrated EpiFix injectable. The smallest size offered to federal hospitals is 40
          milligrams, costing $725. Private doctors, meanwhile, were offered a 20-milligram
          unit of EpiFix for $225, internal documents show.

          MiMedx declined to comment on these examples. Former employees say
          government-run hospitals were unaware of the company’s pricing practices.



                                                    23
      Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 24 of 63




THE INDIVIDUAL DEFENDANTS’ FALSE AND MISLEADING STATEMENTS DURING THE RELEVANT
PERIOD

       65.    On March 7, 2013, the Individual Defendants issued a press release and filed the

same on a Form 8-K with the SEC, entitled “MIMEDX ANNOUNCES 2012 RESULTS,”

summarizing the financial and operating results for the period ended December 31, 2012. Among

other things, the Company’s March 7, 2013 press release provided:

       Highlights of 2012 Results include:

       Tripling of Revenue over 2011
       First full year of positive Adjusted EBITDA
       Adjusted EBITDA increased by nearly $9 million
       Gross Margins at record level of 81%

       Full Year and Fourth Quarter 2012 Results

       The Company recorded record revenue for the year ended December 31, 2012, with
       revenue of $27.1 million, more than three times 2011 full year revenue of $7.8
       million. Earnings before interest, taxes, depreciation, amortization, impairment of
       intangibles, earn-out liability and share based compensation (Adjusted EBITDA*)
       for the year ended December 31, 2012, were $2.4 million, a
       $8.7 million improvement as compared to the Adjusted EBITDA loss of $6.3
       million for the year ended December 31, 2011.

       The fourth quarter of 2012 marked the 8th consecutive quarter in which the
       Company reported improved gross margins. The Company’s 2012 gross margins
       of 81% are nearly a forty-two percentage point improvement over full year 2011
       gross margins of 57%.

       The Company recorded record revenue for the quarter ended December 31, 2012,
       with revenue of $10.5 million, an increase of 299% or $7.9 million over fourth
       quarter of 2011 revenue of $2.6 million, and a 32% increase over the third quarter
       of 2012. Adjusted EBITDA* for the quarter ended December 31, 2012, were
       $411,000, a $2.1 million improvement as compared to the Adjusted EBITDA loss
       of $1.64 million for the quarter ended December 31, 2011.

       66.    On March 15, 2013, the Individual Defendants caused the Company to file on Form

10-K with the SEC (the “2012 Form 10-K”), its annual financial results for the period ended

December 31, 2012, signed by defendants Petit, Senken, Bleser, Dewberry, Evans, Hack, Koob,



                                               24
      Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 25 of 63



Papasan, Taylor and Yeston, providing the Company’s consolidated financial results for that

period (which were previously summarized in the Company’s March 7, 2013 press release).

       67.     The 2012 Form 10-K also assured investors of the effectiveness of the Company’s

internal control over financial reporting:

       Item 9A. Controls and Procedures Disclosure Controls and Procedures
       We maintain “disclosure controls and procedures” within the meaning of Rule 13a-
       15(e) of the Securities Exchange Act of 1934, as amended, or the Exchange Act.
       Our disclosure controls and procedures are designed to provide reasonable
       assurance that information required to be disclosed by the Company in the reports
       filed under the Exchange Act, such as this Annual Report on Form 10K, is recorded,
       processed, summarized and reported within the time periods specified in the U.S.
       Securities and Exchange Commission’s rules and forms. Our disclosure controls
       and procedures include controls and procedures designed to provide reasonable
       assurance that such information is accumulated and communicated to our
       management, including our Chief Executive Officer and Chief Financial Officer,
       as appropriate, to allow for timely decisions regarding required disclosure. In
       designing and evaluating our disclosure controls and procedures, management
       recognizes that any controls and procedures, no matter how well designed and
       operated, can provide only reasonable assurance of achieving the desired control
       objectives, and no evaluation of controls and procedures can provide absolute
       assurance that all control issues and instances of fraud, if any, within a company
       have been detected. Management is required to apply its judgment in evaluating the
       cost-benefit relationship of possible controls and procedures.

       As required by Rule 13a-15(b) of the Exchange Act, prior to filing this Annual
       Report on Form 10-K, we carried out an evaluation, under the supervision and with
       the participation of our management, including our Chief Executive Officer and
       Chief Financial Officer, of the effectiveness of the design and operation of our
       disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d- 15(e)
       of the Exchange Act) as of the end of the period covered by this Annual Report on
       Form 10-K. Based on their evaluation, our Chief Executive Officer and Chief
       Financial Officer concluded that our disclosure controls and procedures were
       effective as of the end of the period covered by this Annual Report on Form 10-K.

       Management’s Report on Internal Control over Financial Reporting

       Our management is responsible for establishing and maintaining adequate internal
       control over financial reporting (as defined in Rule 13a-15(f) under the Securities
       Exchange Act of 1934, as amended). Our management assessed the effectiveness
       of our internal control over financial reporting as of December 31, 2012. In making
       this assessment, our management used the criteria set forth by the Committee of
       Sponsoring Organizations of the Treadway Commission (“COSO”) in Internal



                                               25
      Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 26 of 63



       Control-Integrated Framework. Our management has concluded that, as of
       December 31, 2012, our internal control over financial reporting is effective based
       on these criteria.

       Because of its inherent limitations, internal control over financial reporting may not
       prevent or detect misstatements. Therefore, even those systems determined to be
       effective can provide only reasonable assurance with respect to financial statement
       preparation and presentation. Also, projections of any evaluation of the
       effectiveness of internal controls over financial reporting to future periods are
       subject to the risk that the controls may become inadequate.

       An evaluation was also performed under the supervision and with the participation
       of our management, including our Chief Executive Officer and Chief Financial
       Officer, of any changes in our internal control over financial reporting that occurred
       during our last fiscal quarter and that has materially affected, or is reasonably likely
       to materially affect, our internal control over financial reporting. That evaluation
       did not identify any change in our internal control over financial reporting that
       occurred during our latest fiscal quarter that has materially affected, or is reasonably
       likely to materially affect, our internal control over financial reporting.

       Cherry, Bekaert & Holland, L.L.P., an independent registered accounting firm, as
       auditors of our financial statements have issued an attestation report on the
       effectiveness of the Company’s and its subsidiaries’ internal control over financial
       reporting as of December 31, 2012. Cherry, Bekaert & Hollard, L.L.P.’s report is
       included in this report.

       68.      In addition, pursuant to the SOX, the 2012 Form 10-K contained signed

certifications (“SOX Certifications”) by defendants Senken and Petit, stating that the financial

information contained in the Form 10-K was accurate, and that any material changes to the

Company’s internal control over financial reporting were disclosed. SOX Certifications set forth:

       I, [Parker H. Petit/ Michael J. Senken], certify that:

             1) I have reviewed this annual report on Form 10-K of MiMedx Group, Inc.;

             2) Based on my knowledge, this annual report does not contain any untrue
                statement of a material fact or omit to state a material fact necessary to make
                the statements made, in light of the circumstances under which such
                statements were made, not misleading with respect to the period covered by
                this annual report;

             3) Based on my knowledge, the financial statements, and other financial
                information included in this annual report, fairly present in all material



                                                  26
Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 27 of 63



      respects the financial condition, results of operations and cash flows of the
      registrant as of, and for, the periods presented in this annual report;

   4) The registrant’s other certifying officer and I are responsible for
      establishing and maintaining disclosure controls and procedures (as defined
      in Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over
      financial reporting (as defined in the Exchange Act Rules 13a-15(f) and
      15d-15(f)) for the registrant and have:

      a) designed such disclosure controls and procedures, or caused such
         disclosure controls and procedures to be designed under our
         supervision, to ensure that material information relating to the
         registrant, including its consolidated subsidiaries, is made known to us
         by others within those entities, particularly during the period in which
         this annual report is being prepared,

      b) designed such internal control over financial reporting, or caused such
         internal control over financial reporting to be designed under our
         supervision, to provide reasonable assurance regarding the reliability of
         financial reporting and the preparation of financial statements for
         external purposes in accordance with generally accepted accounting
         principles,

      c) evaluated the effectiveness of the registrant’s disclosure controls and
         procedures and presented in this report our conclusions about the
         effectiveness of the disclosure controls and procedures, as of the end of
         the period covered by this annual report based on such evaluation, and

      d) disclosed in this annual report any change in the registrant’s internal
         control over financial reporting that occurred during the registrant’s
         most recent fiscal quarter (the registrant’s fourth quarter in the case of
         an annual report) that has materially affected, or is reasonably likely to
         materially affect, the registrant’s internal control over financial
         reporting; and

   5) The registrant’s other certifying officer and I have disclosed, based on our
      most recent evaluation of internal control over financial reporting, to the
      registrant’s auditors and the audit committee of the registrant’s board of
      directors (or persons performing the equivalent function):

      a) all significant deficiencies and material weaknesses in the design or
         operation of internal control over financial reporting which are
         reasonably likely to adversely affect the registrant’s ability to record,
         process, summarize and report financial information; and

      b) any fraud, whether or not material, that involves management or other



                                       27
      Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 28 of 63



                  employees who have a significant role in the registrant’s internal control
                  over financial reporting.

                                               ***
       The undersigned [Parker H. Petit, the Chief Executive Officer/Michael J. Senken,
       the Chief Financial Officer] of MiMedx Group, Inc. (the “Company”), has executed
       this certification in connection with the filing with the Securities and Exchange
       Commission of the Company’s Annual Report on Form 10-K for the year ending
       December 31, 2011 (the “Report”). The undersigned hereby certifies, to the best of
       his knowledge, that:

       (1) the Report fully complies with the requirements of Section 13(a) or 15(d) of the
           Securities Exchange Act of 1934; and

       (2) the information contained in the Report fairly presents, in all material respects,
           the financial condition and results of operations of the Company.

       69.     On May 10, 2013, the Individual Defendants caused the Company to file with the

SEC its quarterly report on Form 10-Q for the three month period ended March 31, 2013 (the

“1Q2013 Form 10-Q”), signed by defendant Senken, providing, among other things, the

Company’s consolidated financial results for that period.

       70.     The 1Q2013 Form 10-Q also assured investors of the effectiveness of the

Company’s internal control over financial reporting:

       Item 4. Controls and Procedures Disclosure Controls and Procedures
       As required by Rule 13a-15(b) under the Securities Exchange Act of 1934, as
       amended (the "Exchange Act"), we have carried out an evaluation of the
       effectiveness of the design and operation of our disclosure controls and procedures
       as of the end of the period covered by this report. This evaluation was carried out
       under the supervision and with the participation of our management, including our
       Chief Executive Officer and Principal Financial Officer. Based upon that
       evaluation, our Chief Executive Officer and Principal Financial Officer concluded
       that our controls and procedures were effective as of the end of the period covered
       by this report.

       Disclosure controls and procedures are controls and other procedures that are
       designed to ensure that information required to be disclosed in our reports filed or
       submitted under the Exchange Act is recorded, processed, summarized, and
       reported within the time periods specified in the SEC’s rules and forms. Disclosure
       controls and procedures include controls and procedures designed to ensure that
       information required to be disclosed in our reports filed under the Exchange Act is



                                                28
       Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 29 of 63



        accumulated and communicated to management, including our Chief Executive
        Officer and Principal Financial Officer, as appropriate, to allow timely decisions
        regarding disclosures.

        Changes in Internal Control over Financial Reporting

        There was no change in our internal control over financial reporting that occurred
        during the three months ended March 31, 2013, that has materially affected, or is
        reasonably likely to materially affect, our internal control over financial reporting.

        71.     In addition, the 1Q2013 Form 10-Q contained SOX Certifications, signed by

defendants Petit and Senken, which were substantially similar to those set forth above.

        72.     On August 8, 2013, the Individual Defendants caused the Company to file on Form

10-Q its quarterly report for the three month period ended June 30, 2013 (the “2Q2013 Form 10-

Q”), signed by defendant Senken, providing, among other things, the Company’s consolidated

financial results for that period.

        73.     The 2Q2013 Form 10-Q also assured investors of the effectiveness of MiMedx’s

internal control over financial reporting by incorporating “Controls and Procedures” disclosures

substantially similar to those set forth above.

        74.     In addition, the 2Q2013 Form 10-Q contained SOX Certifications, signed by

defendants Petit and Senken, which were substantially similar to those set forth above.

        75.     On November 8, 2013, the Individual Defendants caused the Company to file on

Form 10-Q its quarterly report for the three month period ended September 30, 2013 (the “3Q2013

Form 10- Q”), signed by defendant Senken, providing, among other things, the Company’s

consolidated financial results for that period.

        76.     The 3Q2013 Form 10-Q also assured investors of the effectiveness of MiMedx’s

internal control over financial reporting by incorporating “Controls and Procedures” disclosures

substantially similar to those set forth above.




                                                  29
      Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 30 of 63



       77.     In addition, the 3Q2013 Form 10-Q contained SOX Certifications, signed by

defendants Petit and Senken, which were substantially similar to those set forth above.

       78.     On March 4, 2014, the Individual Defendants caused the Company to file on Form

10-K with the SEC its full year and quarterly financial results for the periods ended December 31,

2013 (the “2013 Form 10-K”), that was signed by defendants Petit, Senken, Bleser, Dewberry,

Evans, Hack, Koob, Papasan, Taylor and Yeston, and provided, among other things, the

Company’s consolidated financial results for those periods.

       79.     The 2013 Form 10-K further reported that distribution through its distribution

agreement with AvKARE accounted for 56% of the Company’s total revenues. Specifically, the

2013 Form 10-K provided, in relevant part:

       Customer Concentration

       We provide products to Government accounts, including the Veteran’s
       Administration, through a distributor relationship with AvKARE, Inc., which is a
       veteran-owned General Services Administration Federal Supply Schedule
       Contractor. In 2013, sales to this distributor represented 56% of our revenues. The
       distribution agreement has a term of three years ending in April 2015, and has the
       potential to be extended for three additional one year terms. This distribution
       relationship is different than our other distribution relationships in that our direct
       sales force calls on Government accounts to generate orders for our products,
       which are placed directly with the distributor. Thus, if our agreement with this
       distributor was terminated for any reason, including because this distributor was
       no longer a Federal Supply Schedule Contractor, we believe we could retain or
       regain that business by contracting with another distributor to service these
       government accounts or becoming a General Services Administration Federal
       Supply Schedule Contractor ourselves. Nevertheless, any disruption in the
       inclusion of our products on the Federal Supply Schedule for any reason could
       materially and adversely affect our business, revenues and results of operations.

       Another of our distributors represented an additional 10% of our total revenues in
       2013. Our current distribution agreement with this distributor has a three year
       term, expiring in November 2015.

       80.     The 2013 Form 10-K also assured investors of the effectiveness of MiMedx’s

internal control over financial reporting by incorporating “Controls and Procedures” disclosures



                                                 30
       Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 31 of 63



substantially similar to those set forth above.

        81.     In addition, the 2013 Form 10-K contained SOX Certifications, signed by

defendants Petit and Senken, which were substantially similar to those set forth above.

        82.     On May 12, 2014, the Individual Defendants caused the Company to file on Form

10-Q its quarterly report for the three month period ended March 31, 2014 (the “1Q2014 Form 10-

Q”), signed by defendant Senken, providing, among other things, the Company’s consolidated

financial results for that period.

        83.     The 1Q2014 Form 10-Q also assured investors of the effectiveness of MiMedx’s

internal control over financial reporting by incorporating “Controls and Procedures” disclosures

substantially similar to those set forth above.

        84.     In addition, the 1Q2014 Form 10-Q contained SOX Certifications, signed by

defendants Petit and Senken, which were substantially similar to those set forth above.

        85.     On August 11, 2014, the Individual Defendants caused the Company to file on

Form 10-Q its quarterly report for the three month period ended June 30, 2014 (the “2Q2014 Form

10-Q”), signed by defendant Senken, providing, among other things, the Company’s consolidated

financial results for that period.

        86.     The 2Q2014 Form 10-Q also assured investors of the effectiveness of MiMedx’s

internal control over financial reporting by incorporating “Controls and Procedures” disclosures

substantially similar to those set forth above.

        87.     In addition, the 2Q2014 Form 10-Q contained SOX Certifications, signed by

defendants Petit and Senken, which were substantially similar to those set forth above.

        88.     On November 10, 2014, the Individual Defendants caused the Company to file on

Form 10-Q its quarterly report for the three month period ended September 30, 2014 (the “3Q2014




                                                  31
      Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 32 of 63



Form 10- Q”), signed by defendant Senken, providing, among other things, the Company’s

consolidated financial results for that period.

       89.     The 3Q2014 Form 10-Q also assured investors of the effectiveness of MiMedx’s

internal control over financial reporting by incorporating “Controls and Procedures” disclosures

substantially similar to those set forth above.

       90.     In addition, the 3Q2014 Form 10-Q contained SOX Certifications, signed by

defendants Petit and Senken, which were substantially similar to those set forth above.

       91.     On March 13, 2015, the Individual Defendants caused the Company to file on Form

10-K with the SEC its full year and quarterly financial results for the periods ended December 31,

2014 (the “2014 Form 10-K”), signed by Petit, Senken, Bleser, Dewberry, Evans, Hack, Koob,

Papasan, Taylor and Yeston, and provided, among other things, the Company’s consolidated

financial results for those periods.

       92.     The 2014 Form 10-K further reported that distribution through its distribution

agreement with AvKARE accounted for 34% of the Company’s total revenues. Specifically, the

2014 Form 10-K provided, in relevant part:

       Customer Concentration

       In 2014, we provided products to Government accounts, including the Department
       of Veteran’s Affairs, through a distributor relationship with AvKARE, Inc., which
       is a veteran-owned General Services Administration Federal Supply Schedule
       (FSS) Contractor. In 2014, sales to this distributor represented 34% of our revenues.
       The distribution agreement has a term of three years ending in April 2015, but
       provides a renewal clause for up to two successive terms of one year each following
       expiration of the initial term. In 2014, we applied for, and in early 2015 received,
       our own FSS contract with a term through 2020, which will allow us to sell directly
       to governmental accounts.

       93.     The 2014 Form 10-K also assured investors of the effectiveness of MiMedx’s

internal control over financial reporting by incorporating “Controls and Procedures” disclosures




                                                  32
       Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 33 of 63



substantially similar to those set forth above.

        94.     In addition, the 2014 Form 10-K contained SOX Certifications, signed by

defendants Petit and Senken, which were substantially similar to those set forth above.

        95.     On May 1, 2015, the Individual Defendants caused the Company to file on Form

10-Q its quarterly report for the three month period ended March 31, 2015 (the “1Q2015 Form 10-

Q”), signed by defendant Senken, providing, among other things, the Company’s consolidated

financial results for that period.

        96.     The 1Q2015 Form 10-Q also assured investors of the effectiveness of MiMedx’s

internal control over financial reporting by incorporating “Controls and Procedures” disclosures

substantially similar to those set forth above.

        97.     In addition, the 1Q2015 Form 10-Q contained SOX Certifications, signed by

defendants Petit and Senken, which were substantially similar to those set forth above.

        98.     On August 7, 2015, the Individual Defendants caused the Company to file on Form

10-Q its quarterly report for the three month period ended June 30, 2015 (the “2Q2015 Form 10-

Q”), signed by defendant Senken, providing, among other things, the Company’s consolidated

financial results for that period.

        99.     The 2Q2015 Form 10-Q also assured investors of the effectiveness of MiMedx’s

internal control over financial reporting by incorporating “Controls and Procedures” disclosures

substantially similar to those set forth above.

        100.    In addition, the 2Q2015 Form 10-Q contained SOX Certifications, signed by

defendants Petit and Senken, which were substantially similar to those set forth above.

        101.    On November 6, 2015, the Individual Defendants caused the Company to file on

Form 10-Q its quarterly report for the three month period ended March 31, 2015 (the “3Q2015




                                                  33
      Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 34 of 63



Form 10-Q”), signed by defendant Senken, providing, among other things, the Company’s

consolidated financial results for that period.

       102.    The 3Q2015 Form 10-Q also assured investors of the effectiveness of MiMedx’s

internal control over financial reporting by incorporating “Controls and Procedures” disclosures

substantially similar to those set forth above.

       103.    In addition, the 3Q2015 Form 10-Q contained SOX Certifications, signed by

defendants Petit and Senken, which were substantially similar to those set forth above.

       104.    On February 29, 2016, the Individual Defendants caused the Company to file on

Form 10-K with the SEC its full year and quarterly financial results for the periods ended

December 31, 2015 (the “2015 Form 10-K”), signed by Petit, Senken, Bleser, Dewberry, Evans,

Hack, Koob, Papasan, Taylor and Yeston, and provided, among other things, the Company’s

consolidated financial results for those periods.

       105.    The 2015 Form 10-K further reported that distribution through its distribution

agreement with AvKare accounted for 24% of the Company’s total revenues. Specifically, the

2015 Form 10-K provided, in relevant part:

       Customer Concentration

       The Company provides products to Government accounts, including the
       Department of Veteran’s Affairs, through a distributor relationship with AvKARE,
       Inc. (“AvKARE”), which is a veteran-owned General Services Administration
       Federal Supply Schedule (FSS) Contractor. In addition, in 2014, the Company
       applied for, and in early 2015 received, its own FSS contract with a term through
       2020, which allows the Company to sell directly to Government accounts. The
       initial term of the distribution agreement with AvKARE was due to expire in April
       2015 but it has been extended via amendment through June 30, 2017, with the
       ability to further extend under certain circumstances. The agreement with
       AvKARE, as amended, allows the Company to sell its products directly on the FSS.
       Ultimately, the Company intends to transition all of its Government sales to sales
       sold directly to Government accounts on the FSS. In 2015, sales to AvKARE
       represented approximately 24% of total revenue.




                                                    34
       Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 35 of 63



        106.    The 2015 Form 10-K also assured investors of the effectiveness of MiMedx’s

internal control over financial reporting by incorporating “Controls and Procedures” disclosures

substantially similar to those set forth above.

        107.    In addition, the 2015 Form 10-K contained SOX Certifications, signed by

defendants Petit and Senken, which were substantially similar to those set forth above.

        108.    On May 10, 2016, the Individual Defendants caused the Company to file on Form

10-Q its quarterly report for the three month period ended March 31, 2016 (the “1Q2016 Form 10-

Q”), signed by defendant Senken, providing, among other things, the Company’s consolidated

financial results for that period.

        109.    The 1Q2016 Form 10-Q also assured investors of the effectiveness of MiMedx’s

internal control over financial reporting by incorporating “Controls and Procedures” disclosures

substantially similar to those set forth above.

        110.    In addition, the 1Q2016 Form 10-Q contained SOX Certifications, signed by

defendants Petit and Senken, which were substantially similar to those set forth above.

        111.    On August 2, 2016, the Individual Defendants caused the Company to file on Form

10-Q its quarterly report for the three month period ended June 30, 2016 (the “2Q2016 Form 10-

Q”), signed by defendant Senken, providing, among other things, the Company’s consolidated

financial results for that period.

        112.    The 2Q2016 Form 10-Q also assured investors of the effectiveness of MiMedx’s

internal control over financial reporting by incorporating “Controls and Procedures” disclosures

substantially similar to those set forth above.

        113.    In addition, the 2Q2016 Form 10-Q contained SOX Certifications, signed by

defendants Petit and Senken, which were substantially similar to those set forth above.




                                                  35
      Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 36 of 63



       114.    On November 8, 2016, the Individual Defendants caused the Company to file on

Form 10-Q its quarterly report for the three month period ended September 30, 2016 (the “3Q2016

Form 10- Q”), signed by defendant Senken, providing, among other things, the Company’s

consolidated financial results for that period.

       115.    The 3Q2016 Form 10-Q also assured investors of the effectiveness of MiMedx’s

internal control over financial reporting by incorporating “Controls and Procedures” disclosures

substantially similar to those set forth above.

       116.    In addition, the 3Q2016 Form 10-Q contained SOX Certifications, signed by

defendants Petit and Senken, which were substantially similar to those set forth above.

       117.    On March 1, 2017, the Individual Defendants caused the Company to file on Form

10-K with the SEC its full year and quarterly financial results for the periods ended December 31,

2016 (the “2016 Form 10-K”), signed by Petit, Senken, Bleser, Dewberry, Evans, Hack, Koob,

Papasan, Taylor and Yeston, and provided, among other things, the Company’s consolidated

financial results for those periods.

       118.    According to the 2016 Form 10-K, MiMedx recognizes revenue on sales of its

products as follows:

       Revenue Recognition

       The Company sells its products through a combination of a direct sales force,
       independent stocking distributors and third - party representatives in the U.S. and
       independent distributors in international markets. The Company recognizes
       revenue when title to the goods and risk of loss transfers to customers, provided
       there are no material remaining performance obligations required of the Company
       or any matters of customer acceptance. The Company records revenues from sales
       to our independent stocking distributors at the time the product is shipped to the
       distributor. Our stocking distributors, who sell the products to their customers or
       sub-distributors, contractually take title to the products and assume all risks of
       ownership at the time of shipment. Our stocking distributors are obligated to pay
       us the contractually agreed upon invoice price within specified terms regardless of
       when, if ever, they sell the products. Our stocking distributors do not have any



                                                  36
      Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 37 of 63



       contractual rights of return or exchange other than for defective product or shipping
       error; however, in limited situations, we do accept returns or exchanges at our
       discretion.

       Some of the Company’s sales to Government accounts, including the Department
       of Veterans Affairs, are made through a distributor relationship with AvKARE,
       which is a veteran-owned General Services Administration Federal Supply
       Schedule (FSS) contractor. The Company’s agreement with AvKARE expires,
       subject to certain for-cause termination rights, on June 30, 2017. The Company may
       also elect to terminate the agreement without cause and pay a termination fee to
       AvKARE as specified in the agreement. Upon termination of the agreement, the
       parties may mutually agree to extend the agreement or the Company has an
       obligation to repurchase AvKARE’s remaining inventory, if any, within ninety (90)
       days in accordance with the terms of the Agreement. At the end of the term, the
       parties expect AvKARE’s inventory to be minimal, based upon AvKARE’s
       obligation to use commercially reasonable efforts to achieve target sales levels over
       the remaining term of the agreement.

       We continually evaluate new and current customers, including our stocking
       distributors, for collectability based on various factors including past history with
       the customer, evaluation of their credit worthiness, and current economic
       conditions. We only record revenue when collectability is reasonably assured. A
       portion of the Company’s revenue is generated from inventory maintained at
       hospitals or physician’s offices.

       We make estimates of potential future sales returns, discounts and allowances
       related to current period product revenue and these are reflected as a reduction of
       revenue in the same period revenue is recognized. We base our estimate for sales
       returns, discounts and allowances on historical sales and product return
       information, including historical experience and actual and projected trend
       information as well as projected sales returns based on estimated usage and
       contractual arrangements with AvKARE. These estimates have historically been
       consistent with actual results.

       119.    The 2016 Form 10-K also assured investors of the effectiveness of the Company’s

internal control over financial reporting with regard to its accounting for revenue. Specifically, the

Company’s Form 10-K provided:

       Item 9A. Controls and Procedures

       Evaluation of Disclosure Controls and Procedures
       We maintain “disclosure controls and procedures” within the meaning of Rule 13a-
       15(e) of the Securities Exchange Act of 1934, as amended, or the “Exchange Act”.
       Our disclosure controls and procedures are designed to provide reasonable



                                                 37
Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 38 of 63



assurance that information required to be disclosed by the Company in the reports
filed under the Exchange Act, such as this Annual Report on Form 10K, is recorded,
processed, summarized and reported within the time periods specified in the U.S.
Securities and Exchange Commission’s rules and forms. Our disclosure controls
and procedures include controls and procedures designed to provide reasonable
assurance that such information is accumulated and communicated to our
management, including our Chief Executive Officer and Chief Financial Officer,
as appropriate, to allow for timely decisions regarding required disclosure. In
designing and evaluating our disclosure controls and procedures, management
recognizes that any controls and procedures, no matter how well designed and
operated, can provide only reasonable assurance of achieving the desired control
objectives, and no evaluation of controls and procedures can provide absolute
assurance that all control issues and instances of fraud, if any, within a company
have been detected. Management is required to apply its judgment in evaluating the
cost-benefit relationship of possible controls and procedures.

As required by Rule 13a-15(b) of the Exchange Act, prior to filing this Annual
Report on Form 10-K, we carried out an evaluation, under the supervision and with
the participation of our management, including our Chief Executive Officer and
Chief Financial Officer, of the effectiveness of the design and operation of our
disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d- 15(e)
of the Exchange Act) as of the end of the period covered by this Annual Report on
Form 10-K. Based on their evaluation, our Chief Executive Officer and Chief
Financial Officer concluded that our reporting and disclosure controls and
procedures were not effective as a result of the material weakness in our internal
control over financial reporting discussed below.

Changes in internal controls: There were no changes in our internal control over
financial reporting as defined in Exchange Act Rules 13a- 15(f) and 15d-15(f) that
occurred during our most recently completed fiscal quarter that have materially
affected, or are reasonably likely to materially affect, our internal control over
financial reporting.

Material weakness: In reviewing the Company’s tax accounting in preparation for
filing this Form 10-K, our management identified a deficiency in our internal
control over financial reporting that is described below in Management’s Annual
Report on Internal Control Over Financial Reporting. Our management has
concluded that this deficiency constitutes a material weakness in our internal
control over financial reporting related to our accounting for income taxes. This
material weakness did not result in a material misstatement of the Company’s
annual financial statements for the year ended December 31, 2016. However,
management concluded that this material weakness, if un-remediated, could have
resulted in a material misstatement of the Company’s annual or interim
consolidated financial statements that would not have been prevented or detected
by our internal controls. Accordingly, management determined that this control
deficiency constituted a material weakness. We have developed a remediation plan



                                       38
Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 39 of 63



for this material weakness, which is described below.

Management’s Annual Report on Internal Control Over Financial Reporting

Our management, including our principal executive officer and principal financial
officer, is responsible for establishing and maintaining adequate internal control
over financial reporting. Our management conducted an evaluation of the
effectiveness of our internal control over financial reporting based on the
framework and criteria established in Internal Control - Integrated Framework
(2013) issued by the Committee of Sponsoring Organizations of the Treadway
Commission. Based on its evaluation, our management has concluded that our
internal control over financial reporting was not effective as of December 31, 2016,
due to the material weakness in our internal control over financial reporting related
to our accounting for income taxes. A material weakness is a deficiency, or
combination of deficiencies, in internal control over financial reporting such that
there is a reasonable possibility that a material misstatement of our annual or interim
financial statements will not be prevented or detected on a timely basis. In
reviewing the Company’s tax accounting in preparation for filing this Form 10-K,
management concluded the Company had a material weakness in the design of our
internal control over the tax accounting related to an overstatement of an excess tax
benefit which, if undetected could have resulted in an understatement of income
taxes payable. Specifically, management did not have adequate supervision and
review of certain technical tax accounting performed by a third party tax specialist
in 2016. This was identified during the audit process prior to preparation of the
Company’s financial statements and, therefore did not result in a material
misstatement of the Company’s annual financial statements for the year ended
December 31, 2016 or any of our previously issued annual or interim consolidated
financial statements. This material weakness, if undetected, could have resulted in
an understatement of income taxes payable, resulting in a material misstatement of
the Company’s annual consolidated financial statements that would not have been
prevented or detected by its internal controls.

The effectiveness of our internal control over financial reporting as of December
31, 2016 has been audited by Cherry Bekaert LLP, an independent registered public
accounting firm, as stated in their report which appears in Item 8 of this Annual
Report on Form 10-K.

Remediation Plan: Management has begun implementing a remediation plan to
address the control deficiency that led to the material weakness. The remediation
plan includes the following:

   •   Implementing specific review procedures, including the increased
       involvement of our CFO and Controller as well as the hiring of an internal
       tax specialist to oversee the work performed by the third - party tax
       specialists.




                                          39
       Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 40 of 63



            •    Strengthening our income tax control with improved documentation
                 standards, technical oversight, and training.

        When fully implemented and operational, we believe the measures described above
        will remediate the material weakness we have identified and generally strengthen
        our internal control over financial reporting. We currently plan to have our
        enhanced review procedures and documentation standards in place and operating
        in the first quarter of 2017. Our goal is to remediate this material weakness by the
        end of the first quarter of 2017, subject to there being sufficient opportunities to
        conclude, through testing, that the enhanced control is operating effectively.

        Cherry Bekaert LLP, an independent registered accounting firm, as auditors of our
        financial statements have issued an attestation report on the effectiveness of the
        Company’s and its subsidiaries’ internal control over financial reporting as of
        December 31, 2016. Cherry Bekaert LLP’s report is included in this report.

        120.     In addition, the 2016 Form 10-K contained SOX Certifications, signed by

defendants Petit and Senken, which were substantially similar to those set forth above.

        121.     On May 1, 2017, the Individual Defendants caused the Company to file on Form

10-Q its quarterly report for the three month period ended March 31, 2017 (the “1Q2017 Form 10-

Q”), signed by defendant Senken, providing, among other things, the Company’s consolidated

financial results for that period.

        122.     The 1Q2017 Form 10-Q also assured investors of the effectiveness of MiMedx’s

internal control over financial reporting with regard to its accounting for revenue and stated, in

relevant part:

        Item 4. Controls and Procedures Disclosure Controls and Procedures
        We maintain “disclosure controls and procedures” within the meaning of Rule 13a-
        15(e) of the Securities Exchange Act of 1934, as amended, or the "Exchange Act".
        Our disclosure controls and procedures are designed to provide reasonable
        assurance that information required to be disclosed by the Company in the reports
        filed under the Exchange Act, such as this Quarterly Report on Form 10-Q, is
        recorded, processed, summarized and reported within the time periods specified in
        the U.S. Securities and Exchange Commission’s rules and forms. Our disclosure
        controls and procedures include controls and procedures designed to provide
        reasonable assurance that such information is accumulated and communicated to
        our management, including our Chief Executive Officer and Chief Financial
        Officer, as appropriate, to allow for timely decisions regarding required disclosure.



                                                 40
Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 41 of 63



In designing and evaluating our disclosure controls and procedures, management
recognizes that any controls and procedures, no matter how well designed and
operated, can provide only reasonable assurance of achieving the desired control
objectives, and no evaluation of controls and procedures can provide absolute
assurance that all control issues and instances of fraud, if any, within a company
have been detected. Management is required to apply its judgment in evaluating the
cost-benefit relationship of possible controls and procedures.

As required by Rule 13a-15(b) of the Exchange Act, prior to filing this Quarterly
Report on Form 10-Q, we carried out an evaluation, under the supervision and with
the participation of our management, including our Chief Executive Officer and
Chief Financial Officer, of the effectiveness of the design and operation of our
disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d- 15(e)
of the Exchange Act) as of the end of the period covered by this Quarterly Report
on Form 10-Q. Based upon that evaluation, the Company’s Chief Executive Officer
and Chief Financial Officer have concluded that the Company’s disclosure controls
and procedures, as defined in Rule 13a-15(e) under the Securities Exchange Act of
1934, as amended, were not effective because of the material weakness in our
internal control over financial reporting, as described in Management’s Report On
Internal Control Over Financial Reporting in Item 9A of our Annual Report on
Form 10-K for the year ended December 31, 2016 (the “2016 10-K”), which
continues to exist as of March 31, 2017.

Remediation of Material Weakness in Internal Control over Financial
Reporting

The Company took steps during the first quarter of 2017 to remediate its material
weakness in internal control over financial reporting related to our accounting for
income taxes. In reviewing the Company's tax accounting in preparation for filing
the 2016 10-K, management concluded the Company had a material weakness in
the design of our internal control over the tax accounting related to an overstatement
of an excess tax benefit which, if undetected could have resulted in an
understatement of income taxes payable. Specifically, management did not have
adequate supervision and review of certain technical tax accounting performed by
a third party tax specialist in 2016.

The Company has made progress implementing activities and improvements to
address the control deficiency that led to the material weakness during the first
quarter of 2017 which include:

   •   Implementing specific review procedures, including the increased
       involvement of our CFO and Controller.

   •   Beginning the process of hiring of an internal tax specialist to oversee the
       work performed by the third - party tax specialists.




                                         41
      Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 42 of 63



           •   Strengthening our income tax control with improved documentation
               standards, technical oversight, and training.

       When fully implemented and operational, we believe the measures described above
       will remediate the material weakness we have identified and generally strengthen
       our internal control over financial reporting. The material weakness will not be
       considered remediated until the applicable remedial controls operate for a sufficient
       period of time and management has concluded, through testing, that these controls
       are operating effectively. The Company expects to make additional improvements
       in internal control during the remainder of 2017. Our goal is to remediate this
       material weakness by the end of the 2017 fiscal year, subject to there being
       sufficient opportunities to conclude, through testing, that the enhanced control is
       operating effectively.

       Changes in Internal Control over Financial Reporting

       Other than the efforts discussed immediately above in Remediation of the Material
       Weakness in Internal Control over Financial Reporting, there was no change in the
       Company's internal control over financial reporting that occurred during the quarter
       ended March 31, 2017, that has materially affected, or is reasonably likely to
       materially affect, the Company's internal control over financial reporting.

       123.    In addition, the 1Q2017 Form 10-Q contained SOX Certifications, signed by

defendants Petit and Senken, which were substantially similar to those set forth above.

       124.    The 1Q2017 Form 10-Q also described the ongoing litigation in the Whistleblower

Action as follows:

       Former Employee Litigation

       On December 13, 2016, the Company filed lawsuits against former employees Jess
       Kruchoski (in the lawsuit styled MiMedx Group, Inc. v. Academy Medical, LLC, et.
       al. in the County Court of the Fifteenth Judicial Circuit in and for Palm Beach
       County, Florida (the “Florida Action”)) and Luke Tornquist (in the lawsuit styled
       MiMedx Group, Inc., v. Luke Tornquist in the Superior Court for Cobb County,
       Georgia, which was removed to the United States District Court for the Northern
       District of Georgia (the “Georgia Action”)). Both the Florida and Georgia Actions
       assert claims against Messrs. Kruchoski and Tornquist that each of them violated
       their restrictive covenants entered into with the Company, that each of them
       misappropriated trade secrets of the Company, that each of them tortiously
       interfered with contracts between the Company and its customers and employees
       and that each of them breached his duty of loyalty owed to the Company, among
       other claims.




                                                42
Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 43 of 63



On December 15, 2016, Messrs. Kruchoski and Tornquist filed a lawsuit in the
United States District Court of Minnesota (the “Minnesota Action”) against the
Company and the Company’s Chairman and Chief Executive Officer, Parker Petit.
The plaintiffs in this lawsuit each claimed that their employment with the Company
was terminated in retaliation for their complaints about the Company’s alleged
business practices in violation of the Dodd-Frank Act, 15 U.S.C. § 78u- 6(h); and
was an unlawful discharge in violation of Minnesota Statutes Section 181.931
subdivision 1. Mr. Kruchoski also claimed that the termination of his employment
with the Company constituted marital status discrimination and familial status
discrimination in violation of the Minnesota Human Rights Act. Messrs. Kruchoski
and Tornquist also claimed that Mr. Petit tortiously interfered with their
employment relationships with the Company.

On January 26, 2017, the Company and Mr. Petit filed motions to dismiss the
Minnesota Action. In response, Messrs. Kruchoski and Tornquist voluntarily
dismissed the Minnesota Action without prejudice on February 7, 2017. On
February 7, 2017, Mr. Tornquist filed his Answer and Counterclaims in the Georgia
Action wherein he asserted claims similar to those he had asserted in the Minnesota
Action, with the exception that he did not include a claim of tortious interference
against Mr. Petit. On February 13, 2017, the Judge in the Georgia Action entered a
Consent Order enforcing the restrictive covenants against Mr. Tornquist. On
February 27, 2017, the Judge in the Florida Action entered a Consent Order
enforcing the restrictive covenants against Mr. Kruchoski.

On February 15, 2017, Mr. Kruchoski filed a new lawsuit in Georgia against
MiMedx and Mr. Petit, making many of the same allegations in that suit as were
made in the Minnesota suit, with the addition of claims against the Company and
Mr. Petit for defamation. In March, MiMedx and Mr. Petit both filed motions to
dismiss Mr. Kruchoski’s claims, which motions are currently pending, arguing,
among other things, that the claims should be brought in the Florida Action.

On December 29, 2016, MiMedx also initiated an action against former employee
Mike Fox in the United States District Court for the Northern District of Illinois
alleging breach of contract with respect to his restrictive covenants, breach of his
duty of loyalty, breach of his fiduciary duty and for the return of certain MiMedx
property.

On December 30, 2016, MiMedx initiated a lawsuit against former employee
Harold Purdy and his company, Recon Medical Devices, LLC in the Texas state
district court for Dallas County alleging breach of Mr. Purdy’s restrictive
covenants, breach of Mr. Purdy’s duty of loyalty, conspiracy to breach other
employees’ duties to MiMedx, tortious interference, and misappropriation of trade
secrets. Mr. Purdy has a pending counterclaim against MiMedx alleging breach of
contract.

The Company continues to vigorously pursue its claims asserted in all of these



                                        43
       Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 44 of 63



        actions and also to vigorously defend against the lawsuits and counterclaims
        asserted against it.

        125.    Notably, the 1Q2017 Form 10-Q did not inform investors that the Whistleblower

Action had alleged that the former employees had “discovered a fraudulent revenue recognition

scheme orchestrated by MiMedx’s executive leadership, including MiMedx’s CEO, Parker Petit.

MiMedx employed this fraudulently revenue recognition scheme to artificially inflate quarterly

revenue and deceive investors.”

        126.    On July 31, 2017, the Individual Defendants caused the Company to file on Form

10-Q its quarterly report for the three month period ended June 30, 2017 (the “2Q2017 Form 10-

Q”), signed by defendant Senken, providing, among other things, the Company’s consolidated

financial results for that period.

        127.    The 2Q2017 Form 10-Q also assured investors of the effectiveness of MiMedx’s

internal control over financial reporting with regard to its accounting for revenue by incorporating

“Controls and Procedures” disclosures substantially similar to those above.

        128.    In addition, the 2Q2017 Form 10-Q contained SOX Certifications, signed by

defendants Petit and Senken, which were substantially similar to those set forth above.

        129.    On October 31, 2017, the Individual Defendants caused the Company to file on

Form 10-Q its quarterly report for the three month period ended September 30, 2017 (the “3Q2017

Form 10- Q”), signed by defendant Senken, providing, among other things, the Company’s

consolidated financial results for that period.

        130.    The 3Q2017 Form 10-Q also assured investors of the effectiveness of MiMedx’s

internal control over financial reporting with regard to its accounting for revenue by incorporating

“Controls and Procedures” disclosures substantially similar to those above.

        131.    In addition, the 3Q2017 Form 10-Q contained SOX Certifications, signed by



                                                  44
      Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 45 of 63



defendants Petit and Senken, which were substantially similar to those set forth above.

       132.    On January 8, 2018, the Individual Defendants issued a press release entitled

“MiMedx Releases Preliminary 2017 Revenue of $324.5 Million representing a 32% increase over

2016,” and filed the same on Form 8-K with the SEC disclosing, among other things, the

Company’s preliminary fourth quarter and full year 2017 financial results. The Company’s January

8, 2018 press release provided, in relevant part:

       Fourth Quarter 2017 Preliminary Revenue of $90.9 Million Surpasses upper
       Range of Q4 guidance by Nearly $3 million

       Marietta, Georgia, January 7, 2018, (PR Newswire) -- MiMedx Group, Inc.
       (NASDAQ: MDXG), the leading biopharmaceutical company developing and
       marketing regenerative and therapeutic biologics utilizing human placental tissue
       allografts with patent-protected processes for multiple sectors of healthcare, today
       announced preliminary record revenue results for the fourth quarter and full-year
       2017 and revenue expectations for the first quarter of 2018.

       Fourth Quarter 2017 Revenue Highlights

           •   Q4 2017 revenue of $90.9 Million grew 30% over Q4 2016 revenue and
               exceeded upper end of guidance by nearly $3 million
           •   Excluding divested subsidiary, Stability Biologics, Q4 2017 revenue
               grew by 34% over Q4 2016
           •   Q4 2017 Wound Care revenue grew 27% over Q4 2016
           •   Surgical, Sports Medicine and Orthopedics (SSO) revenue for Q4 2017
               grew 40% over Q4 2016

       Full-Year 2017 Revenue Highlights

           •   Full-year 2017 revenue of $324.5 million increased 32% over full year
               2016 and exceeded upper end of guidance

           •   Excluding divested subsidiary, Stability Biologics, full-year 2017
               revenue grew by 36% over 2016

           •   Full-year 2017 Wound Care revenue of $238.3 million increased by
               30% over 2016

           •   Full-year 2017 SSO revenue of $86.2 million grew 41% over 2016

       The Company recorded preliminary record revenue for the year ended December



                                                    45
      Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 46 of 63



       31, 2017 of $324.5 million, a $79.5 million or 32% increase over 2016 revenue of
       $245.0 million. The Company recorded record revenue for the 2017 fourth quarter
       of $90.9 million, a $21.0 million or 30% increase over 2016 fourth quarter revenue
       of $69.9 million.

       Management Commentary

       Parker H. “Pete” Petit, Chairman and CEO stated, “The fourth quarter of 2017
       makes 28 consecutive quarters of sequential revenue growth and 27 of 28 quarters
       of meeting or exceeding our revenue guidance. At the end of November, we
       expected we would exceed our revenue forecast for the quarter, as we indicated in
       our press release on November 30, 2017. We forecasted December to be a solid
       growth month, and our sales force more than lived up to our expectations with a
       robust month to close out the year. We are entering 2018 with strong momentum
       that should produce an exciting 2018.”

       Bill Taylor, President and COO, noted, “Contributing to our accelerating sales
       momentum is the market growth we have achieved with our refined territory
       analytics for the larger markets and our effective secondary market strategy. The
       significant prospects for Venous Leg Ulcer (VLU) reimbursement coverage being
       added during 2018 as a result of the publication of the compelling results
       confirming the clinical efficacy of EpiFix® in the treatment of VLUs, will further
       fuel this momentum. As we stated earlier, with our current breadth of commercial
       carrier reimbursement coverage primarily for Diabetic Foot Ulcers (DFUs), we
       expect our 2018 Wound Care growth to be aided by our ability to ultimately achieve
       over 100 million additional commercial lives having EpiFix coverage for the
       treatment of VLUs.”

       “Both of our sales verticals had strong performances during the fourth quarter.
       Wound Care performed extremely well in the fourth quarter with 27% growth over
       the prior year’s fourth quarter, and SSO revenue grew significantly over 2016 with
       40% quarter over quarter growth. Fourth quarter revenue from our direct sales force
       represented approximately 95% of total revenue, and revenue from distributors and
       Original Equipment Manufacturers (OEMs) accounted for less than 5% of total
       fourth quarter revenue,” Taylor added.

       133.    The statements above were each materially false and misleading when made

because they failed to disclose and misrepresented adverse facts known by the Individual

Defendants. Specifically, the Individual Defendants made false and/or misleading statements

and/or failed to disclose that (i) MiMedx was engaged in a “channel-stuffing” scheme designed to

inappropriately recognize revenue that had not yet been realized; (ii) the Company lacked adequate




                                               46
        Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 47 of 63



internal controls over financial reporting; and (iii) that as a result of the foregoing, MiMedx’s

publicly disseminated financial statements were materially false and misleading.

THE TRUTH IS REVEALED

        134.   On February 20, 2018, MiMedx issued a press release entitled “MiMedx Postpones

Release of its Fourth Quarter and Fiscal Year 2017 Financial Results” and filed the same on Form

8-K with the SEC, in which they disclosed, among other things, that “[t]he Audit Committee of

MiMedx’s Board of Directors has engaged independent legal and accounting advisors to conduct

an internal investigation into current and prior-period matters relating to allegations regarding

certain sales and distribution practices at the Company. Company executives are also reviewing,

among other items, the accounting treatment of certain distributor contracts” stating in pertinent

part:

        MiMedx Postpones Release of its Fourth Quarter and Fiscal Year 2017
        Financial Results

        Marietta, Georgia, February 20, 2018 -- MiMedx Group, Inc. (NASDAQ:
        MDXG), a leading developer and marketer of regenerative and therapeutic
        biologics, today announced that it will postpone the release of its financial results,
        as well as the filing of its Form 10-K, for the year ended December 31, 2017.

        The Audit Committee of MiMedx’s Board of Directors has engaged independent
        legal and accounting advisors to conduct an internal investigation into current and
        prior-period matters relating to allegations regarding certain sales and distribution
        practices at the Company. Company executives are also reviewing, among other
        items, the accounting treatment of certain distributor contracts.

        The Audit Committee is working closely with its advisors to complete this
        investigation in as timely a manner as possible. The Company will not be in a
        position to release its financial results until the Audit Committee’s internal
        investigation is completed.

        The Company believes, based on information available to date, that the outcome of
        such investigation should not have a material impact on revenue guidance for 2018.
        The Company’s unaudited cash and cash equivalents as of December 31, 2017 were
        approximately $33 million, after giving effect to the use of approximately $24
        million for share repurchases in the fourth quarter of 2017 as part of the Company’s



                                                 47
      Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 48 of 63



       Share Repurchase Program. The Company had no debt outstanding as of December
       31, 2017. The Company also does not expect this delay to affect its operational
       performance and clinical research activities.

       “Our Board of Directors and executives believe it is in the best interests of our
       Company and shareholders for our Audit Committee to address these allegations in
       an internal investigation with the support of independent legal and accounting
       advisors. We look forward to releasing our 2017 financial results as soon as this
       process is complete,” said Parker H. “Pete” Petit, Chairman and CEO. “MiMedx
       has been experiencing rapid growth over the last few years as our product portfolio
       continues to meet significant, unmet needs in the marketplace. We are literally
       saving lives by saving limbs, and we expect to continue to deliver operational and
       clinical success in the months and years to come.”

       135.    On this news, MiMedx’s share price plunged more than 39% to close at $8.75 on

February 8, 2018, from its previous close of $14.47.

       136.    On February 26, 2018, Bloomberg published an article disclosing that the DOJ was

investigating whether the Company had over overcharged the federal government and had engaged

in a channel-stuffing scheme, the very scheme that the Individual Defendants had repeatedly

denied and about which they conducted a sham investigation.

       137.    On March 15, 2018, the Company issued a press release admitting the veracity of

the DOJ and SEC investigations.

       138.    On June 7, 2018, MiMedx issued a press release stating that the Audit Committee

had concluded:

       that the Company’s previously issued consolidated financial statements and
       financial information relating to each of the fiscal years ended December 31, 2012,
       2013, 2014, 2015 and 2016 and each of the interim periods within such years, along
       with the unaudited condensed consolidated financial statements included in the
       Company’s Quarterly Reports on Form 10-Q for the quarters ended March 31,
       2017, June 30, 2017 and September 30, 2017 should be restated, and therefore, such
       consolidated financial statements and other financial information, any press
       releases, investor presentations or other communications related thereto should no
       longer be relied upon. Additionally, as a result of the foregoing, all communications
       and financial information with respect to the fourth quarter of 2017 and the first
       quarter of 2018 should no longer be relied upon, and the Company is further
       withdrawing all prior financial guidance issued for 2018.



                                                48
      Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 49 of 63




                                         *      *       *

       The determination to restate was based on investigation results to date, which have
       primarily been focused on the accounting treatment afforded to such sales and
       distribution practices for two distributors which certain implicit arrangements
       modified the explicit terms of the contracts, impacting revenue recognition during
       specified periods.

       139.    The June 7, 2018 press release continued: “The accounting misstatements will also

require adjustments to the periods in which such revenues were recognized so that such revenues

for products sold are recognized in the period in which such amounts are actually collected,” and

as a result, the Audit Committee was going to investigate again.

       140.    Shockingly, the June 7, 2018 press release also stated that both defendants Senken

and Cranston were no longer with the Company, effective June 6, 2018.

       141.    On this news, MiMedx’s share price fell $1.92 from previous day closing price, or

more than 23%, to close at $6.29 on June 7, 2018.

       142.    On June 11, 2018, Bloomberg published an article regarding defendant Petit,

discussing his role at previous companies he had worked with, stating, “[i]n interviews, 19 current

and former executives and employees of his companies describe a hard-charging leader—one who

didn’t dwell on the rules as he pursued revenue growth, according to about a dozen of them.”

       143.    The Bloomberg article further discussed defendant Petit in connection with the

Company stating:


       More than a half-dozen former MiMedx employees interviewed by Bloomberg,
       who requested anonymity, said they saw little upside to flagging any potential
       misconduct while working there, an understanding that flowed from what they
       called an us-vs.-them culture nurtured by Petit. Several of them noted that while
       Petit has publicly encouraged workers to write “Dear Pete” letters reporting
       wrongdoing, he created a culture internally in which workers were reluctant to
       criticize practices.




                                                49
      Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 50 of 63



       144.    On July 2, 2018, MiMedx issued a press release announcing that defendant Petit

had resigned as Chairman and CEO but that he would still serve as a member of the Board.

Similarly, MiMedx disclosed that defendant Taylor had resigned as President, COO, and as a

member of the Board.

       145.    Approximately two weeks later, the July 23, 2018 WSJ Article was released

discussing the Company’s channel-stuffing scheme.

       146.    On July 26, 2018, MiMedx announced that it had received a letter from NASDAQ

notifying the Company that its stock could be delisted as a consequence of its failure to file timely

SEC filings.

       147.    On August 31, 2018, MiMedx announced that its failure to file timely periodic

reports with the SEC had resulted in the termination of a longstanding credit line with Bank of

America.

       148.    On September 20, 2018, MiMedx announced that both the Board and the

Compensation Committee had decided to change the resignations of defendants Petit, Taylor,

Senken, and Cranston to “terminations ‘for cause.’” The Company also disclosed that the

Compensation Committee has taken “all required action to cause all equity and incentive awards

outstanding under the Plans held by the Separated Employees to be forfeited. The Board and

Compensation Committee action was based on findings that the Separated Employees engaged in,

among other things, conduct detrimental to the business or reputation of the Company.” The

Company further disclosed that the Compensation Committee would initiate a process to get an

undisclosed amount of compensation back from defendants. The Company finally disclosed that

defendant Petit was no longer a member of the Board, effective immediately.

       149.    On November 7, 2018, the Company filed an 8-K with the SEC announcing that its




                                                 50
      Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 51 of 63



stock was suspended from the NASDAQ.

       150.    Following this news, on November 8, 2018, the Company continued to trade on the

“over the counter” market operated by the OTC Markets Group Inc. (the “OTC Market”).

However, on the news of the delisting, from November 6, 2018 to November 8, 2018 MiMedx’s

stock price fell from $6.28 to $2.95, a drop of more than 53%.

       151.    In a Form 8-K filed with the SEC on December 7, 2018, the Company disclosed

that EY informed the Audit Committee on December 4, 2018, that EY was resigning from the

engagement to audit the Company’s consolidated financial statements for the years ended

December 31, 2017 and 2018, effective immediately, The Form 8-K stated that EY had a

“disagreement” with certain members of the Company’s prior senior management who were

subsequently separated from the Company “for cause” regarding “revenue recognition under

certain distributor contracts.”

       152.    On May 23, 2019, the Company announced that the investigation by the Audit

Committee investigation had finished with the following conclusions:

       a) In connection with the Investigation, King & Spalding and KPMG have
          reviewed over 1.5 million documents to date, including, but not limited to,
          emails, text exchanges and other electronic and hard-copy records. In addition,
          they reviewed significant amounts of data housed in the Company’s accounting,
          customer relationship management, inventory and other systems. They also
          have reviewed over 2,750 hours of video derived from a secret video
          surveillance system installed at the direction of Parker H. “Pete” Petit, the
          Company’s former Chairman and Chief Executive Officer, as well as
          telephonic recordings captured without the consent of all conversation
          participants.

       b) The Investigation found evidence that demonstrated, among other things, that
          former members of senior management, including Mr. Petit, the Company’s
          former Chief Operating Officer, William C. Taylor, the Company’s former
          Chief Financial Officer, Michael J. Senken, and the Company’s former
          Controller, John Cranston, were aware of the Company’s course of dealing with
          its largest distributor and that this course of dealing was inconsistent with the
          explicit terms of the contract. Former members of senior management were also



                                               51
Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 52 of 63



   aware that this course of dealing included detailed procedures, established as
   early as 2012, to determine when the distributor would pay for the Company’s
   products.

c) The Investigation uncovered other conduct that appears to have been designed
   to manipulate the timing and recognition of revenue. This conduct included:

   •   a distributor was given a lucrative consulting agreement simultaneous with
       a large purchase near the end of a reporting period;

   •   instances of intentionally shipping types and volumes of product that were
       not needed by the customer and recording revenue, typically near the end
       of a reporting period, and facilitating such sales by agreeing at the time of
       shipment to allow customers to return or exchange these products in
       subsequent accounting periods without recording specific provisions for
       such return or exchanges;

   •   the booking of a large end of quarter sale to a distributor that the Company
       was in the process of acquiring and for which the Company never received
       payment;

   •   several “side deals” with distributors and other customers, whereby the
       purchasers agreed to take product but were not required to pay for the
       product until the purchasers were successful in re-selling the product;
       however, the Company recorded revenue at the time of shipment rather than
       when the purchasers were obligated to pay, which was inconsistent with
       GAAP; and

   •   in at least one instance, Mr. Taylor concealed such a side deal from the
       Company’s Finance and Accounting group. In late 2015, Mr. Taylor
       forwarded to Messrs. Senken and Cranston a significant purchase order
       from an international distributor that provided for 180-day payment terms.
       Shortly after doing so, Mr. Taylor sent the distributor an email stating that
       if the distributor was unable to resell the product as expected, MiMedx
       would grant extended payment terms, assist the distributor with reselling
       the product or repurchase the product from the distributor. Mr. Taylor did
       not inform Messrs. Senken or Cranston about this side deal, and as a result
       MiMedx improperly recognized $2.5 million in revenue from this sale near
       the end of the fourth quarter of 2015.

As a result of these and related activities, the Company recognized revenues in the
wrong accounting periods, and in certain instances, improperly recognized revenue
altogether. In certain of the situations outlined above, the timing and improper
recognition of revenue allowed the Company to meet its published guidance.
Absent these apparent revenue management activities, the Company’s results
would have fallen short of guidance in these periods.



                                        52
Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 53 of 63




d) The Investigation found that the evidence demonstrated that after questions
   began to be raised regarding the Company’s accounting practices, Messrs. Petit,
   Taylor, Senken and Cranston made material misstatements and omissions about
   the Company’s course of dealing with its largest distributor, as well as the
   Company’s corresponding revenue recognition practices, to a number of key
   stakeholders and regulators, including the Division of Corporation Finance of
   the U.S. Securities and Exchange Commission (the “SEC”), the Board, the
   Audit Committee and the Company’s outside auditors. These included:

   •   After Mr. Cranston’s predecessor questioned the Company’s accounting for
       revenue from its largest distributor, Messrs. Petit, Taylor, Senken and
       Cranston did not disclose to the Audit Committee or the Company’s outside
       auditors that the Company routinely issued credits to the distributor for lost,
       damaged or missing tissues, nor did they disclose that the distributor only
       paid the Company for a tissue after it had sold that tissue to its customer.

   •   On multiple occasions, Messrs. Petit, Senken and Cranston signed letters to
       the Company’s outside auditors misrepresenting that the Company had no
       side deals or other arrangements that had not been disclosed to the outside
       auditors.

   •   In November 2016, after two former employees alleged that the Company
       had engaged in channel stuffing and improper revenue recognition
       practices, Messrs. Petit and Senken signed a letter to the Company’s outside
       auditors misrepresenting that they had no knowledge of any allegations of
       fraud affecting the Company made by current or former employees.

   •   In early 2017, after the Audit Committee had retained counsel to investigate
       the allegations made by these former employees, Mr. Petit forwarded to the
       Board a set of written responses in which counsel for the Company’s largest
       distributor explicitly stated that it only paid the Company for tissues after
       receiving payment from the distributor’s customer. Mr. Petit misled the
       Board about the accuracy of the information provided by the distributor’s
       counsel.

   •   Also in early 2017, the Company retained an outside expert to opine on the
       appropriateness of the Company’s recognition of revenue from sales to its
       largest distributor. Messrs. Petit, Senken and Cranston made
       misrepresentations to the expert concerning the actual course of dealing
       between the Company and its largest distributor.

   •   In early 2017, in letters signed by Mr. Senken, the Company responded to
       comment letters received from the SEC’s Division of Corporation Finance
       by misrepresenting that the Company’s largest distributor was obligated to
       pay the Company, regardless of whether the distributor resold the product.



                                         53
Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 54 of 63



       As noted above, the Company routinely issued credits to the distributor for
       lost, damaged and missing tissues and received payments from the
       distributor based on the tissues purchased by the distributor’s customer.

   •   In early 2018, the Company’s former senior management prepared a
       misleading memorandum to the Company’s outside auditors that
       misrepresented key facts regarding the Company’s historical relationship
       with its largest distributor, which were relevant to determining the
       appropriate revenue recognition under GAAP.

   •   During a deposition, Mr. Petit falsely testified under oath that it was not true
       that the Company’s largest distributor only paid the Company after the
       distributor had received a purchase order from its customer.

e) Further, the Investigation determined that the evidence demonstrated that
   Messrs. Petit and Taylor engaged in a pattern of taking action against employees
   who raised concerns about the Company’s practices, without conducting a
   thorough investigation of those concerns. Instead, Messrs. Petit and Taylor
   focused on disputing the employees’ allegations and on seeking to discredit or
   find wrongdoing by the persons raising the concerns that would justify re-
   assignment, discipline or termination. For example, after certain employees
   made allegations of improper accounting practices in late 2016, Mr. Petit
   directed and oversaw an internal investigation dubbed “Project Snow White”
   that focused on potential wrongdoing by these employees, rather than the merits
   of their allegations. As part of Project Snow White, the secret video surveillance
   system referenced above was installed at Mr. Petit’s direction to record
   interviews that he, Mr. Taylor and other former members of management
   conducted of certain employees and those employee’s discussions amongst
   themselves without those employees’ knowledge or consent. The evidence
   showed that Mr. Petit directed that certain employees, whom he and other
   former members of senior management perceived to hold loyalty to an
   employee who had raised concerns about the Company’s practices, be
   terminated.

f) Finally, the Investigation found that based on former members of senior
   management’s involvement in the findings outlined above, the evidence
   demonstrated that these individuals set an inappropriate “tone at the top.” The
   evidence identified a recurrent trend in which former senior management
   emphasized short-term business goals over compliance and ethics, was not
   receptive to employee concerns and failed to respond appropriately to
   compliance issues. In particular, the Investigation’s findings on poor tone set
   by former senior management included evidence demonstrating:

   •   Former senior management disregarded revenue recognition rules under
       GAAP and directed others to take actions that caused the Company to take
       actions that caused the Company to improperly recognize revenue under



                                         54
      Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 55 of 63



               GAAP, which was a key factor in the Audit Committee concluding it was
               necessary to restate the Company’s financials, as described above.

           •   Former senior management was involved in conduct that appears to have
               been designed to manipulate the timing and recognition of revenue—in
               some instances where the improper recognition of revenue allowed the
               Company to meet its published guidance.

           •   After questions began to be raised regarding the Company’s accounting
               practices, former senior management made material misstatements and
               omissions to a number of key stakeholders and regulators, including the
               SEC’s Division of Corporation Finance, the Board, the Audit Committee
               and the Company’s outside auditors.

           •   Former senior management engaged in a pattern of taking action against
               employees who raised concerns about the Company’s practices.

           •   Former senior management overrode internal controls that otherwise might
               have mitigated certain issues identified in the Investigation. These included
               former senior management personally overseeing, outside of the
               Company’s normal control processes, the Company’s relationship with
               certain health care providers.

           •   Former senior management marginalized the Company’s legal and
               accounting departments and outside legal and accounting advisors, by
               dismissing or ignoring professional advice, withholding information from
               legal and accounting advisors necessary to appropriately exercise
               professional judgments and determinations and excluding senior legal and
               accounting personnel from regular senior management meetings.

       153.    On June 3, 2019, the Company filed proxy materials and sent letters to shareholders

which announced that defendant Petit had “nominated himself and two of his hand-picked business

associates to be elected to the Board at the Annual Meeting. Mr. Petit has also expressed his desire

to gain control of the Board.”

       154.    The Company announced that the letters sent to shareholders stated:

       Electing Mr. Petit and his associates to our Board would, we believe, have dire
       consequences for the Company. Among other things, we believe electing them
       would damage MiMedx’s relationship with its customers, business partners,
       employees and regulators, and potential sources of capital.

                                         *       *       *



                                                55
Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 56 of 63



The unmistakable conclusion reached by the independent investigation and the
Audit Committee was that Mr. Petit and certain members of his former
management team engaged in serious wrongdoing, including disregarding revenue
recognition rules under generally accepted accounting principles; engaging in
revenue “management;” making material misstatements to regulators, the Board,
the Audit Committee and the Company’s outside auditors; taking actions to
investigate or silence whistleblowers; and setting an inappropriate “tone at the top.”

155.   On June 6, 2019, the Company filed an 8-K with the SEC stating:

•   The Board has taken decisive remedial action, including:

    o Determining to recoup compensation from the Company’s former

       Chairman and CEO, Mr. Petit, as well as the Company’s former COO, CFO

       and Controller, following the completion of the restatement;

    o Creating an Ethics and Compliance Committee at the Board level;

    o Hiring a Chief Compliance Officer and implementing plans to ensure

       compliance and improve internal controls;

    o Hiring a new CEO; and

    o Selecting and engaging a new independent auditor.

•   MiMedx’s Board is implementing a Board refreshment plan. In cooperation

    with Prescience Point Capital Management LLC and its affiliates (“Prescience

    Point”), one of the Company’s largest shareholders, the Board has developed a

    comprehensive plan to refresh its composition. Under the plan, following the

    2019 annual meeting, MiMedx Board’s ten-person Board would include six

    new directors. Notably, none of the incumbent directors whose terms expire at

    the 2018 annual meeting or the 2019 annual meeting of shareholders will stand

    for reelection. One of the Company’s nominees, Dr. M. Kathleen Behrens

    Wilsey, will become Chairwoman of the MiMedx Board upon her election to




                                         56
       Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 57 of 63



            the Board by shareholders. One of the Board’s other nominees, Mr. Newton, is

            expected to become the new Chairman of the Audit Committee following the

            2019 annual meeting.

        156.    On this news, from June 5, 2019 to June 6, 2019, MiMedx stock price fell from

$5.60 to $4.55, a drop of 18.75%.

        157.    On November 26, 2019, it was announced that the U.S. Attorney for the Southern

District of New York had criminally charged defendants Petit and Taylor with accounting fraud.

Defendants Petit and Taylor face securities fraud charges for allegedly engaging in a scheme to

fraudulently inflate the Company’s revenue. “As alleged, Parker Petit and William Taylor

deceived the SEC, auditors, and the investing public by repeatedly misrepresenting the financial

condition of a publicly traded company,” U.S. Attorney Geoffrey Berman said in a statement.

“They allegedly conspired, through secret agreements and financial inducements with four

distributors, to misstate sales revenue. The alleged conduct resulted in serious criminal charges

Petit and Taylor now face.”

        158.    That same day, the SEC announced that defendants Petit, Taylor, and Senken and

the Company itself were named as defendants by the agency for allegedly defrauding investors by

misstating the Company’s revenue and attempting to cover up their misconduct. The SEC

announced that MiMedx had already agreed to pay a $1.5 million penalty to settle the case. The

settlement is still subject to court approval.

                                    DAMAGES TO MIMEDX

        159.    As a result of the Individual Defendants’ improprieties, MiMedx engaged in the

improper schemes describes herein and disseminated improper, public statements concerning

MiMedx’s operations, prospects and internal controls. This misconduct has devastated MiMedx’s




                                                 57
      Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 58 of 63



credibility, and to date, the Company’s common stock has yet to recover.

       160.    Additionally, as a direct and proximate result of the Individual Defendants’ actions,

MiMedx has expended, and will continue to expend, significant sums of money defending and

paying any settlement in the Securities Class Action.

       161.    The Securities Class Action, however, is not the only litigation costing the

Company money due to the Individual Defendants’ wrongdoing. MiMedx is also bearing the costs

and expenses incurred from (1) the Whistleblower Action; (2) initiating litigation against the short

sellers as described herein even though their reports were merely an outgrowth of the Individual

Defendants’ actions; 1 (3) the investigations, lawsuits and/or potential settlements by the DOJ,

SEC, VA and Defense Department; (4) the restatements of its financial statements; and (5) costs

incurred from the internal investigations of the Audit Committee, the first of which was

demonstrated to be a sham investigation.

                      DERIVATIVE AND DEMAND ALLEGATIONS

       162.    Plaintiff brings this action derivatively in the right and for the benefit of MiMedx

to redress the breaches of fiduciary duty and other violations of law by the Individual Defendants.

       163.    Plaintiff will adequately and fairly represent the interests of MiMedx and its

shareholders in enforcing and prosecuting its rights.

       164.    Plaintiff was a shareholder of MiMedx common stock at the time of the wrongdoing

of which Plaintiff complains, and has been continuously since.

       165.    In accordance with applicable Florida law, on July 12, 2018, Plaintiff’s counsel sent

a litigation demand (the “Demand”) to MiMedx’s Board demanding that it investigate the



1
 All lawsuits brought by the Company against the short sellers have been dismissed either by
MiMedx or by the court.



                                                58
      Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 59 of 63



wrongdoing outlined above and in this complaint and bring all appropriate legal action against any

offending officer, director, or other person who is found to have committed or participated in the

wrongdoing described herein. A copy of the Demand is attached hereto and made part hereof as

Exhibit A.

       166.    On January 31, 2020, Plaintiff received a one-page cursory letter stating that the

special litigation committee’s investigation is “now complete” and the committee “has determined

that it is not in MiMedx’s best interest to proceed with any of the claims asserted in the Demand

made by [Plaintiff] (the “Refusal”). A copy of the Refusal is attached hereto as Exhibit B.

       167.    The special litigation committee did not provide a single justification or basis for

refusing Plaintiff’s litigation demand. Thus, despite Plaintiff having asked to be updated regarding

the investigation, in good faith giving the special litigation committee ample time to conduct a

thorough investigation, and having waited patiently for a response to the Demand, all of which is

in strict adherence to applicable Florida law, the special litigation committee responded with a

scant one-page Refusal comprised of three very short paragraphs. See Exhibit B. Therefore, the

Refusal was wrongful.

       168.    The Refusal cannot, in any terms, be considered in good faith. As an initial matter,

the special litigation committee is in no way comprised of independent members.

       169.    Defendant Bleser lacks independence from defendant Petit as discussed by multiple

media sources. For instance, according to a Viceroy Report, defendant Bleser has held “previous

positions at other Petit companies: Healthdyne Inc., Healthdyne Information Enterprises (HIE),

Healthdyne Maternity Management (HMM) and Matria Healthcare.” Due to their longstanding

association with one another and because defendant Bleser has received substantial compensation

from his various roles at “Petit companies” defendant Bleser is clearly beholden to defendant Petit




                                                59
      Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 60 of 63



such that he lacks independence from him.

       170.    Additionally, defendant Bleser was a member of the Audit Committee during the

Relevant Period that allowed the improper schemes and false financial statements alleged herein

and therefore lacks disinterestedness to conduct an impartial investigation because he is implicitly

involved in the wrongdoing alleged in the Demands.

       171.    Defendant Bleser was also a member of the Audit Committee that conducted a sham

investigation into the channel stuffing allegations raised by the former employees and defendant

Yeston, as a Board member, approved the conclusions of the Audit Committee’s purported

investigation. Accordingly, both defendants Bleser and Yeston have already prejudged the claims

raised in the Demand and lack the required impartiality to investigate these claims.

       172.    Moreover, the Refusal is completely void of any details regarding the investigation

conducted by the special litigation committee such as any documents reviewed or interviews

performed.

       173.    The Refusal also makes no mention of a written report in connection with the

special litigation committee’s purported investigation of the Demand or its determination to refuse

the Demand. In failing to produce a report to Plaintiff, the special litigation committee has made

it impossible for Plaintiff to review a proper record of the committee’s investigation, and to allow

Plaintiff and the Court to assess the reasonableness of its methodology in investigating the

Demands.

       174.    That the Company failed to give Plaintiff any updates to the special litigation

committee’s investigation and then compounded this failure by failing to give any report by the

special litigation committee is an incurable mistake to the refusal of the Demand because there is

no adequate record whatsoever of the investigation and recommendation and no evidentiary record




                                                60
      Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 61 of 63



upon which to determine whether the Demand was refused in good faith.

       175.    In fact, the failure to give a report or any details of the special litigation’s

investigation is particularly egregious and in bad faith given the Audit Committee’s prior sham

investigation, the multiple investigations and lawsuits brought against the Company by

government agencies as described herein, the criminal charges being brought against defendants

Petit and Taylor, and the settlement with the SEC.

       176.    Accordingly, the special litigation committee’s lack of independence and their bad

faith refusal of the Demand falls outside the protection of the business judgment rule and this

action should be allowed to proceed.



                                             COUNT I

 AGAINST THE INDIVIUDAL DEFENDANTS FOR BREACH OF FIDUCIARY DUTY

       177.    Plaintiff incorporates by reference and realleges each and every allegation set forth

above, as though fully set forth herein.

       178.    The Individual Defendants owed and owe MiMedx fiduciary obligations. By reason

of their fiduciary relationships, the Individual Defendants owed and owe MiMedx the highest

obligation of good faith, fair dealing, loyalty and due care.

       179.    The Individual Defendants, and each of them, violated and breached their fiduciary

duties of care, loyalty, reasonable inquiry, oversight, good faith and supervision.

       180.    The Individual Defendants had actual or constructive knowledge regarding the

improper schemes alleged herein and knowingly and/or recklessly allowed these improper

schemes to occur at the Company. In connection therewith, the Individual Defendants also made

false and misleading statements regarding the Company’s business operations, practices, and




                                                 61
       Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 62 of 63



internal controls in connection therewith, as alleged herein. These actions could not have been a

good faith exercise of prudent business judgment to protect and promote the Company’s corporate

interests.

          181.     As a direct and proximate result of the Individual Defendants’ failure to perform

their fiduciary obligations, MiMedx has sustained significant and actual damages. As a result of

the misconduct alleged herein, the Individual Defendants are liable to the Company.

          182.     Plaintiff, on behalf of MiMedx, has no adequate remedy at law.

                                       PRAYER FOR RELIEF

               WHEREFORE, Plaintiff demands judgment as follows:

          A.       Against the Individual Defendants and in favor of the Company for the amount of

damages sustained by the Company as a result of the Individual Defendants’ breaches of fiduciary

duties;

          B.       Directing MiMedx to take all necessary actions to reform and improve its corporate

governance and internal procedures to comply with applicable laws and to protect the Company

and its shareholders from a repeat of the damaging events described herein, including, but not

limited to, putting forward for shareholder vote resolutions for amendments to the Company’s By-

Laws or Articles of Incorporation and taking such other action as may be necessary to place before

shareholders for a vote a proposal to strengthen the Board’s supervision of operations and develop

and implement procedures for greater shareholder input into the policies and guidelines of the

Board;

          C.       Awarding to Plaintiff the costs and disbursements of the action, including

reasonable attorneys’ fees, accountants’ and experts’ fees, costs, and expenses; and

          D.       Granting such other and further relief as the Court deems just and proper.




                                                   62
  Case 4:20-cv-00093-AW-CAS Document 1 Filed 02/18/20 Page 63 of 63



                                    JURY DEMAND

   Plaintiff demands a trial by jury.

Respectfully submitted,

DATED: February 18, 2020                     CULLIN O’BRIEN LAW, P.A.
                                             CULLIN A. O’BRIEN
                                             Florida Bar No. 597341


                                                           s/Cullin O’Brien
                                                           CULLIN O’BRIEN

                                             6541 NE 21st Way
                                             Ft. Lauderdale, FL 33308
                                             Telephone: 561/676-6370
                                             561/320-0285 (fax)
                                             cullin@cullinobrienlaw.com

                                             BRAGAR EAGEL & SQUIRE, P.C.
                                             Melissa A. Fortunato
                                             Garam Choe
                                             885 Third Avenue, Suite 3040
                                             New York, New York 10022

                                             Telephone: (212) 355-4648

                                             Attorneys for Plaintiff




                                        63
